


EXHIBIT 10.31

 

REGISTRATION RIGHTS AGREEMENT

 

by and among

 

the Persons listed on Schedule A hereto under the heading GSCP,

 

the Persons listed on Schedule A hereto under the heading C/R,

 

the Persons listed on Schedule A hereto under the heading FIRST RESERVE,

 

the Persons listed on Schedule A hereto under the heading KERN,

 

the Persons listed on Schedule A hereto under the heading MANAGEMENT

 

and

 

COBALT INTERNATIONAL ENERGY, INC.

 

Dated as of December 15, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

Certain Definitions

 

1

2.

Registration Rights

 

4

 

2.1.

Demand Registrations

 

4

 

2.2.

Piggyback Registrations

 

7

 

2.3.

Allocation of Securities Included in Registration Statement or Offering

 

9

 

2.4.

Registration Procedures

 

11

 

2.5.

Registration Expenses

 

17

 

2.6.

Certain Limitations on Registration Rights

 

17

 

2.7.

Limitations on Sale or Distribution of Other Securities

 

18

 

2.8.

No Required Sale

 

18

 

2.9.

Indemnification

 

18

3.

Underwritten Offerings

 

22

 

3.1.

Requested Underwritten Offerings

 

22

 

3.2.

Piggyback Underwritten Offerings

 

23

4.

General

 

23

 

4.1.

Adjustments Affecting Registrable Securities

 

23

 

4.2.

Rule 144 and Rule 144A

 

24

 

4.3.

Amendments and Waivers

 

24

 

4.4.

Notices

 

24

 

4.5.

Successors and Assigns

 

25

 

4.6.

Limitations on Subsequent Registration Rights

 

26

 

4.7.

Goldman, Sachs & Co. and its Affiliates

 

26

 

4.8.

Entire Agreement

 

26

 

4.9.

Governing Law; Waiver of Jury Trial; Jurisdiction

 

26

 

4.10.

Interpretation; Construction

 

27

 

4.11.

Counterparts

 

27

 

4.12.

Severability

 

27

 

4.13.

Specific Performance

 

27

 

4.14.

Further Assurances

 

27

 

--------------------------------------------------------------------------------


 

This REGISTRATION RIGHTS AGREEMENT is made as of December 15, 2009, by and among
Cobalt International Energy, Inc., a Delaware corporation (“Cobalt” or the
“Company”), the Persons listed on Schedule A hereto under the heading GSCP (each
a “GSCP Entity” and collectively, “GSCP”), the Persons listed on Schedule A
hereto under the heading C/R (each a “C/R Entity” and collectively, “C/R”), the
Persons listed on Schedule A hereto under the heading First Reserve (each a
“First Reserve Entity” and collectively, “First Reserve”), the Persons listed on
Schedule A hereto under the heading KERN (each a “KERN Entity” and collectively,
“KERN”) and the Persons listed on Schedule A hereto under the heading Management
(“Management”).

 


1.             CERTAIN DEFINITIONS.  AS USED HEREIN, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

“Additional Piggyback Rights” has the meaning set forth in Section 2.2(c).

 

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise; provided, however, that, for purposes hereof,
neither the Company nor any Person controlled by the Company shall be deemed to
be an Affiliate of any Holder.

 

“Agreement” means this Registration Rights Agreement, as this agreement may be
amended, modified, supplemented or restated from time to time after the date
hereof.

 

“Assign” means to directly or indirectly sell, transfer, assign, distribute,
exchange, pledge, hypothecate, mortgage, grant a security interest in, encumber
or otherwise dispose of Registrable Securities, whether voluntarily or by
operation of law, including by way of a merger.  “Assignor,” “Assignee,”
“Assigning” and “Assignment” have meanings corresponding to the foregoing.

 

“automatic shelf registration statement” has the meaning set forth in
Section 2.4.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” shall mean any day ending at 11:59 p.m. (Eastern Time) other than
a Saturday or Sunday or a day on which banks are required or authorized to close
in the City of New York.

 

“Claims” has the meaning set forth in Section 2.9(a).

 

“Common Equity” means the common stock of the Company and any and all securities
of any kind whatsoever of the Company which may be issued after the date hereof
in respect of, or in exchange for, such shares of common stock of the Company
pursuant to a merger, consolidation, stock split, stock dividend or
recapitalization of the Company or otherwise.

 

“Common Equity Equivalents” means all options, warrants and other securities
convertible into, or exchangeable or exercisable for (at any time or upon the
occurrence of any

 

--------------------------------------------------------------------------------


 

event or contingency and without regard to any vesting or other conditions to
which such securities may be subject) shares of Common Equity or other equity
securities of the Company (including, without limitation, any note or debt
security convertible into or exchangeable for Common Equity or other equity
securities of the Company).

 

“Company” means Cobalt International Energy, Inc., any Subsidiary of Cobalt
International Energy, Inc. and any successor to Cobalt International
Energy, Inc.

 

“C/R” has the meaning set forth in the preamble.

 

“C/R Entity” has the meaning set forth in the preamble and any subsequent Holder
who is Assigned all, but not less than all, of such C/R Entity’s Registrable
Securities in a single transaction in accordance with Section 4.5.

 

“Demand Exercise Notice” has the meaning set forth in Section 2.1(a).

 

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

“Demand Registration Request” has the meaning set forth in Section 2.1(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expenses” means any and all fees and expenses incident to the Company’s
performance of or compliance with Article 2, including, without limitation: 
(i) SEC, stock exchange or FINRA registration and filing fees and all listing
fees and fees with respect to the inclusion of securities on the New York Stock
Exchange or on any other securities market on which the Common Equity is listed
or quoted, (ii) fees and expenses of compliance with state securities or “blue
sky” laws and in connection with the preparation of a “blue sky” survey,
including, without limitation, reasonable fees and expenses of outside “blue
sky” counsel, (iii) printing and copying expenses, (iv) messenger and delivery
expenses, (v) expenses incurred in connection with any road show, (vi) fees and
disbursements of counsel for the Company, (vii) with respect to each
registration, the fees and disbursements of one counsel for the Participating
Holder(s) (selected by the Majority Participating Holders), (viii) fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or “cold comfort” letter and updates thereof) and fees and
expenses of other Persons, including special experts, retained by the Company,
(ix) fees and expenses payable to a Qualified Independent Underwriter, (x) any
other fees and disbursements of underwriters, if any, customarily paid by
issuers or sellers of securities and (xi) expenses for securities law liability
insurance and, if any, rating agency fees.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“First Reserve” has the meaning set forth in the preamble.

 

“First Reserve Entity” has the meaning set forth in the preamble and any
subsequent Holder who is Assigned all, but not less than all, of such First
Reserve Entity’s Registrable Securities in a single transaction in accordance
with Section 4.5.

 

“GSCP” has the meaning set forth in the preamble.

 

2

--------------------------------------------------------------------------------


 

“GSCP Entity” has the meaning set forth in the preamble and any subsequent
Holder who is Assigned all, but not less than all, of such GSCP Entity’s
Registrable Securities in a single transaction in accordance with Section 4.5.

 

“Holder” or “Holders” means the GSCP Entities, the First Reserve Entities, the
C/R Entities, the KERN Entities, Management or any transferee of Registrable
Securities to whom any Person who is a party to this Agreement shall Assign any
rights hereunder in accordance with Section 4.5.

 

“Initiating Holder(s)” has the meaning set forth in Section 2.1(a).

 

“IPO” means the first underwritten public offering of the common stock of the
Company to the general public pursuant to a registration statement filed with
the SEC.

 

“KERN” has the meaning set forth in the preamble.

 

“KERN Entity” has the meaning set forth in the preamble and any subsequent
Holder who is Assigned all, but not less than all, of such KERN Entity’s
Registrable Securities in a single transaction in accordance with Section 4.5.

 

“Litigation” means any action, proceeding or investigation in any court or
before any governmental authority.

 

“Lock-Up Agreement” means any agreement between the Company, or any of its
Affiliates, and any member of Management that provides for restrictions on the
transfer of Registrable Securities held by such member of Management.

 

“Majority Participating Holders” means Participating Holders holding more than
50% of the Registrable Securities proposed to be included in any registration or
offering of Registrable Securities by such Participating Holders pursuant to
Section 2.1 or Section 2.2.

 

“Management” has the meaning set forth in the preamble.

 

“Manager” has the meaning set forth in Section 2.1(c).

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Participating Holders” means all Holders of Registrable Securities which are
proposed to be included in any registration or offering of Registrable
Securities pursuant to Section 2.1 or Section 2.2.

 

“Partner Distribution” has the meaning set forth in Section 2.1(b)(ii).

 

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, governmental entity or agency or other entity of any
kind or nature.

 

“Piggyback Shares” has the meaning set forth in Section 2.3(a)(iv).

 

3

--------------------------------------------------------------------------------


 

“Qualified Independent Underwriter” means a “qualified independent underwriter”
within the meaning of NASD Conduct Rule 2720.

 

“Registrable Securities” means (a) any shares of Common Equity held by the
Holders at any time (including those held as a result of the conversion or
exercise of Common Equity Equivalents) and (b) any shares of Common Equity
issued or issuable, directly or indirectly in exchange for or with respect to
the Common Equity referenced in clause (a) above by way of stock dividend, stock
split or combination of shares or in connection with a reclassification,
recapitalization, merger, share exchange, consolidation or other reorganization.
As to any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (A) a registration statement with respect to the
sale of such securities shall have been declared effective under the Securities
Act and such securities shall have been disposed of in accordance with such
registration statement, or (B) such securities shall have been sold (other than
in a privately negotiated sale) in compliance with the requirements of Rule 144
under the Securities Act, as such Rule 144 may be amended (or any successor
provision thereto).

 

“Rule 144” and “Rule 144A” have the meaning set forth in Section 4.2.

 

“SEC” means the Securities and Exchange Commission.

 

“Section 2.3(a) Sale Number” has the meaning set forth in Section 2.3(a).

 

“Section 2.3(b) Sale Number” has the meaning set forth in Section 2.3(b).

 

“Section 2.3(c) Sale Number” has the meaning set forth in Section 2.3(c).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, 2009, by and among the Company and the other parties thereto.

 

“Sponsors” means the GSCP Entities, the First Reserve Entities, the C/R
Entities, and the KERN Entities.

 

“Subsidiary” means any direct or indirect subsidiary of the Company on the date
hereof and any direct or indirect subsidiary of the Company organized or
acquired after the date hereof, including Cobalt International Energy, L.P.

 

“Valid Business Reason” has the meaning set forth in Section 2.1(a)(v).

 

“WKSI” has the meaning set forth in Section 2.4.

 


2.             REGISTRATION RIGHTS.


 


2.1.         DEMAND REGISTRATIONS.


 


(A)           IF THE COMPANY SHALL RECEIVE FROM ANY OF C/R, GSCP, FIRST RESERVE,
OR KERN, AT ANY TIME AFTER SIX (6) MONTHS AFTER THE CLOSING OF THE IPO, A
WRITTEN REQUEST THAT THE COMPANY FILE

 

4

--------------------------------------------------------------------------------


 

a registration statement with respect to Registrable Securities (a “Demand
Registration Request,” and the registration so requested is referred to herein
as a “Demand Registration,” and the sender(s) of such request or any similar
request pursuant to this Agreement shall be known as the “Initiating
Holder(s)”), then the Company shall, within five (5) days of the receipt
thereof, give written notice (the “Demand Exercise Notice”) of such request to
all Holders, and subject to the limitations of this Section 2.1, use its
reasonable best efforts to effect, as soon as practicable, the registration
under the 1933 Act (including, without limitation, by means of a shelf
registration pursuant to Rule 415 thereunder if so requested and if the Company
is then eligible to use such a registration) of all Registrable Securities that
the Holders request to be registered.  The Company shall not be obligated to
take any action to effect any Demand Registration:


 

(I)            AFTER IT HAS EFFECTED A TOTAL OF TWELVE (12) DEMAND REGISTRATIONS
PURSUANT TO THIS SECTION 2.1, AND SUCH REGISTRATIONS HAVE BEEN DECLARED OR
ORDERED EFFECTIVE.  NONE OF C/R ACTING INDIVIDUALLY, GSCP ACTING INDIVIDUALLY,
FIRST RESERVE ACTING INDIVIDUALLY OR KERN ACTING INDIVIDUALLY MAY MAKE MORE THAN
THREE (3) DEMAND REGISTRATION REQUESTS, WHICH REGISTRATIONS HAVE BEEN DECLARED
OR ORDERED EFFECTIVE;

 

(II)           WITHIN THREE (3) MONTHS AFTER A DEMAND REGISTRATION PURSUANT TO
THIS SECTION 2.1 THAT HAS BEEN DECLARED OR ORDERED EFFECTIVE;

 

(III)          DURING THE PERIOD STARTING WITH THE DATE FIFTEEN (15) DAYS PRIOR
TO ITS GOOD FAITH ESTIMATE OF THE DATE OF FILING OF, AND ENDING ON A DATE NINETY
(90) DAYS AFTER THE EFFECTIVE DATE OF, A COMPANY INITIATED REGISTRATION (OTHER
THAN A REGISTRATION RELATING SOLELY TO THE SALE OF SECURITIES TO EMPLOYEES OF
THE COMPANY PURSUANT TO A STOCK OPTION, STOCK PURCHASE OR SIMILAR PLAN OR TO A
COMMISSION RULE 145 TRANSACTION), PROVIDED THAT THE COMPANY IS ACTIVELY
EMPLOYING IN GOOD FAITH ALL REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION
STATEMENT TO BECOME EFFECTIVE;

 

(IV)          WHERE THE ANTICIPATED OFFERING PRICE, NET OF ANY UNDERWRITING
DISCOUNTS OR COMMISSIONS, IS EQUAL TO OR LESS THAN $25,000,000;

 

(V)           IF THE COMPANY SHALL FURNISH TO SUCH HOLDERS A CERTIFICATE SIGNED
BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY STATING THAT IN THE GOOD FAITH
JUDGMENT OF THE BOARD, ANY REGISTRATION OF REGISTRABLE SECURITIES SHOULD NOT BE
MADE OR CONTINUED (OR SALES UNDER A SHELF REGISTRATION STATEMENT SHOULD BE
SUSPENDED) BECAUSE (I) SUCH REGISTRATION (OR CONTINUED SALES UNDER A SHELF
REGISTRATION STATEMENT) WOULD MATERIALLY INTERFERE WITH A MATERIAL FINANCING,
ACQUISITION, CORPORATE REORGANIZATION OR MERGER OR OTHER MATERIAL TRANSACTION OR
EVENT INVOLVING THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (II) THE COMPANY IS IN
POSSESSION OF MATERIAL NON-PUBLIC INFORMATION, THE DISCLOSURE OF WHICH HAS BEEN
DETERMINED BY THE BOARD TO NOT BE IN THE COMPANY’S BEST INTERESTS (IN EITHER
CASE, A “VALID BUSINESS REASON”), THEN (X) THE COMPANY MAY POSTPONE FILING A
REGISTRATION STATEMENT RELATING TO A DEMAND REGISTRATION REQUEST OR SUSPEND
SALES UNDER AN EXISTING SHELF REGISTRATION STATEMENT UNTIL FIVE (5) BUSINESS
DAYS AFTER SUCH VALID BUSINESS REASON NO LONGER EXISTS, BUT IN NO EVENT FOR MORE
THAN SIXTY (60) DAYS AFTER THE DATE THE BOARD DETERMINES A VALID BUSINESS REASON
EXISTS AND (Y) IN CASE A REGISTRATION STATEMENT HAS BEEN FILED RELATING TO A
DEMAND REGISTRATION REQUEST, IF THE VALID BUSINESS REASON HAS NOT RESULTED FROM
ACTIONS TAKEN BY THE COMPANY, THE COMPANY MAY CAUSE SUCH REGISTRATION STATEMENT
TO BE WITHDRAWN AND ITS EFFECTIVENESS TERMINATED OR MAY POSTPONE AMENDING OR
SUPPLEMENTING SUCH REGISTRATION STATEMENT UNTIL FIVE (5) BUSINESS DAYS AFTER
SUCH VALID BUSINESS REASON NO

 

5

--------------------------------------------------------------------------------


 

longer exists, but in no event for more than sixty (60) days after the date the
Board determines a Valid Business Reason exists; and the Company shall give
written notice to the Participating Holders of its determination to postpone or
withdraw a registration statement or suspend sales under a shelf registration
statement and of the fact that the Valid Business Reason for such postponement,
withdrawal or suspension no longer exists, in each case, promptly after the
occurrence thereof; provided, however, that the Company shall not defer its
obligation in this manner more than once in any twelve (12) month period; or

 

(VI)          IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE
REQUIRED TO QUALIFY TO DO BUSINESS OR TO EXECUTE A GENERAL CONSENT TO SERVICE OF
PROCESS IN EFFECTING SUCH REGISTRATION, QUALIFICATION OR COMPLIANCE.

 

If the Company shall give any notice of postponement, withdrawal or suspension
of any registration statement pursuant to clause 2.1(a)(v), the Company shall
not, during the period of postponement, withdrawal or suspension, register any
Common Equity, other than pursuant to a registration statement on Form S-4 or
S-8 (or an equivalent registration form then in effect).  Each Holder of
Registrable Securities agrees that, upon receipt of any notice from the Company
that the Company has determined to withdraw any registration statement pursuant
to clause (iii) above, such Holder will discontinue its disposition of
Registrable Securities pursuant to such registration statement and, if so
directed by the Company, will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies, then in such Holder’s possession
of the prospectus covering such Registrable Securities that was in effect at the
time of receipt of such notice.  If the Company shall have withdrawn or
prematurely terminated a registration statement filed pursuant to a Demand
Registration (whether pursuant to clause 2.1(a)(v) or as a result of any stop
order, injunction or other order or requirement of the SEC or any other
governmental agency or court), the Company shall not be considered to have
effected an effective registration for the purposes of this Agreement until the
Company shall have filed a new registration statement covering the Registrable
Securities covered by the withdrawn registration statement and such registration
statement shall have been declared effective and shall not have been withdrawn. 
If the Company shall give any notice of withdrawal or postponement of a
registration statement, the Company shall, not later than five (5) Business Days
after the Valid Business Reason that caused such withdrawal or postponement no
longer exists (but in no event later than sixty (60) days after the date of the
postponement or withdrawal), use its reasonable best efforts to effect the
registration under the Securities Act of the Registrable Securities covered by
the withdrawn or postponed registration statement in accordance with Section 2.1
(unless the Initiating Holders shall have withdrawn such request, in which case
the Company shall not be considered to have effected an effective registration
for the purposes of this Agreement), and such registration shall not be
withdrawn or postponed pursuant to clause 2.1(a)(v).

 


(B)


 

(I)            THE COMPANY, SUBJECT TO SECTIONS 2.3 AND 2.6, SHALL INCLUDE IN A
DEMAND REGISTRATION (X) THE REGISTRABLE SECURITIES OF THE INITIATING HOLDERS AND
(Y) THE REGISTRABLE SECURITIES OF ANY OTHER HOLDER OF REGISTRABLE SECURITIES,
WHICH SHALL HAVE MADE A WRITTEN REQUEST TO THE COMPANY FOR INCLUSION IN SUCH
REGISTRATION PURSUANT TO SECTION 2.2 (WHICH REQUEST SHALL SPECIFY THE MAXIMUM
NUMBER OF REGISTRABLE SECURITIES INTENDED TO BE DISPOSED OF BY SUCH

 

6

--------------------------------------------------------------------------------


 

Participating Holder) within thirty (30) days after the receipt of the Demand
Exercise Notice (or fifteen (15) days if, at the request of the Initiating
Holders, the Company states in such written notice or gives telephonic notice to
all Holders, with written confirmation to follow promptly thereafter, that such
registration will be on a Form S-3).

 

(II)           THE COMPANY SHALL, AS EXPEDITIOUSLY AS POSSIBLE, BUT SUBJECT TO
THE LIMITATIONS SET FORTH IN THIS SECTION 2.1, USE ITS REASONABLE BEST EFFORTS
TO (X) EFFECT SUCH REGISTRATION UNDER THE SECURITIES ACT (INCLUDING, WITHOUT
LIMITATION, BY MEANS OF A SHELF REGISTRATION PURSUANT TO RULE 415 UNDER THE
SECURITIES ACT IF SO REQUESTED AND IF THE COMPANY IS THEN ELIGIBLE TO USE SUCH A
REGISTRATION) OF THE REGISTRABLE SECURITIES WHICH THE COMPANY HAS BEEN SO
REQUESTED TO REGISTER, FOR DISTRIBUTION IN ACCORDANCE WITH SUCH INTENDED METHOD
OF DISTRIBUTION, INCLUDING A DISTRIBUTION TO, AND RESALE BY, THE MEMBERS OR
PARTNERS OF A HOLDER (A “PARTNER DISTRIBUTION”) AND (Y) IF REQUESTED BY THE
MAJORITY PARTICIPATING HOLDERS, OBTAIN ACCELERATION OF THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT RELATING TO SUCH REGISTRATION.

 

(III)          NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
COMPANY SHALL, AT THE REQUEST OF ANY HOLDER SEEKING TO EFFECT A PARTNER
DISTRIBUTION, FILE ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENTS AND
OTHERWISE TAKE ANY ACTION NECESSARY TO INCLUDE THEREIN ALL DISCLOSURE AND
LANGUAGE DEEMED NECESSARY OR ADVISABLE BY SUCH HOLDER IF SUCH DISCLOSURE OR
LANGUAGE WAS NOT INCLUDED IN THE INITIAL REGISTRATION STATEMENT, OR REVISE SUCH
DISCLOSURE OR LANGUAGE IF DEEMED NECESSARY OR ADVISABLE BY SUCH HOLDER,
INCLUDING FILING A PROSPECTUS SUPPLEMENT NAMING THE HOLDERS, PARTNERS, MEMBERS
AND SHAREHOLDERS TO THE EXTENT REQUIRED BY LAW, TO EFFECT SUCH PARTNER
DISTRIBUTION.

 


(C)           IN CONNECTION WITH ANY DEMAND REGISTRATION, THE MAJORITY
PARTICIPATING HOLDERS SHALL HAVE THE RIGHT TO DESIGNATE THE LEAD MANAGING
UNDERWRITER (ANY LEAD MANAGING UNDERWRITER FOR THE PURPOSES OF THIS AGREEMENT,
THE “MANAGER”) IN CONNECTION WITH SUCH REGISTRATION AND EACH OTHER MANAGING
UNDERWRITER FOR SUCH REGISTRATION, IN EACH CASE SUBJECT TO CONSENT OF THE
COMPANY, NOT BE UNREASONABLY WITHHELD.


 


(D)           IF SO REQUESTED BY THE INITIATING HOLDER(S), THE COMPANY (TOGETHER
WITH ALL HOLDERS PROPOSING TO DISTRIBUTE THEIR SECURITIES THROUGH SUCH
UNDERWRITING) SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH
THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE COMPANY IN
ITS SOLE DISCRETION.


 


(E)           ANY HOLDER THAT INTENDS TO SELL REGISTRABLE SECURITIES BY MEANS OF
A SHELF REGISTRATION PURSUANT TO RULE 415 THEREUNDER, SHALL GIVE THE COMPANY 2
(TWO) DAYS NOTICE OF ANY SUCH SALE.


 


2.2.         PIGGYBACK REGISTRATIONS.


 


(A)           IF, AT ANY TIME OR FROM TIME TO TIME THE COMPANY WILL REGISTER OR
COMMENCE AN OFFERING OF ANY OF ITS SECURITIES FOR ITS OWN ACCOUNT OR OTHERWISE
(OTHER THAN PURSUANT TO REGISTRATIONS ON FORM S-4 OR FORM S-8 OR ANY SIMILAR
SUCCESSOR FORMS THERETO) (INCLUDING BUT NOT LIMITED TO THE REGISTRATIONS OR
OFFERINGS PURSUANT TO SECTION 2.1), THE COMPANY WILL:


 

(I)            PROMPTLY GIVE TO EACH HOLDER WRITTEN NOTICE THEREOF (IN ANY EVENT
WITHIN FIVE (5) BUSINESS DAYS); AND

 

7

--------------------------------------------------------------------------------

 

(II)           INCLUDE IN SUCH REGISTRATION AND IN ANY UNDERWRITING INVOLVED
THEREIN (IF ANY), ALL THE REGISTRABLE SECURITIES SPECIFIED IN A WRITTEN REQUEST
OR REQUESTS, MADE WITHIN TWENTY (20) DAYS AFTER MAILING OR PERSONAL DELIVERY OF
SUCH WRITTEN NOTICE FROM THE COMPANY, BY ANY OF THE HOLDERS, EXCEPT AS SET FORTH
IN SECTIONS 2.2(B) AND 2.2(F), WITH THE SECURITIES WHICH THE COMPANY AT THE TIME
PROPOSES TO REGISTER OR SELL TO PERMIT THE SALE OR OTHER DISPOSITION BY THE
HOLDERS (IN ACCORDANCE WITH THE INTENDED METHOD OF DISTRIBUTION THEREOF) OF THE
REGISTRABLE SECURITIES TO BE SO REGISTERED OR SOLD, INCLUDING, IF NECESSARY, BY
FILING WITH THE SEC A POST-EFFECTIVE AMENDMENT OR A SUPPLEMENT TO THE
REGISTRATION STATEMENT FILED BY THE COMPANY OR THE PROSPECTUS RELATED THERETO. 
THERE IS NO LIMITATION ON THE NUMBER OF SUCH PIGGYBACK REGISTRATIONS PURSUANT TO
THE PRECEDING SENTENCE WHICH THE COMPANY IS OBLIGATED TO EFFECT.  NO
REGISTRATION OF REGISTRABLE SECURITIES EFFECTED UNDER THIS SECTION 2.2(A) SHALL
RELIEVE THE COMPANY OF ITS OBLIGATIONS TO EFFECT DEMAND REGISTRATIONS UNDER
SECTION 2.1 HEREOF.

 


(B)           IF THE REGISTRATION IN THIS SECTION 2.2 INVOLVES AN UNDERWRITTEN
OFFERING, THE RIGHT OF ANY HOLDER TO INCLUDE ITS REGISTRABLE SECURITIES IN A
REGISTRATION OR OFFERING PURSUANT TO THIS SECTION 2.2 SHALL BE CONDITIONED UPON
SUCH HOLDER’S PARTICIPATION IN THE UNDERWRITING AND THE INCLUSION OF SUCH
HOLDER’S REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE EXTENT PROVIDED
HEREIN.  ALL HOLDERS PROPOSING TO DISTRIBUTE THEIR REGISTRABLE SECURITIES
THROUGH SUCH UNDERWRITING SHALL (TOGETHER WITH THE COMPANY) ENTER INTO AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE UNDERWRITER OR UNDERWRITERS
SELECTED FOR SUCH UNDERWRITING BY THE COMPANY.


 


(C)           THE COMPANY, SUBJECT TO SECTIONS 2.3 AND 2.6, MAY ELECT TO INCLUDE
IN ANY REGISTRATION STATEMENT AND OFFERING PURSUANT TO DEMAND REGISTRATION
RIGHTS BY ANY PERSON, (I) AUTHORIZED BUT UNISSUED SHARES OF COMMON EQUITY OR
SHARES OF COMMON EQUITY HELD BY THE COMPANY AS TREASURY SHARES AND (II) ANY
OTHER SHARES OF COMMON EQUITY WHICH ARE REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION PURSUANT TO THE EXERCISE OF PIGGYBACK REGISTRATION RIGHTS GRANTED
BY THE COMPANY AFTER THE DATE HEREOF AND WHICH ARE NOT INCONSISTENT WITH THE
RIGHTS GRANTED IN, OR OTHERWISE CONFLICT WITH THE TERMS OF, THIS AGREEMENT
(“ADDITIONAL PIGGYBACK RIGHTS”); PROVIDED, HOWEVER, THAT SUCH INCLUSION SHALL BE
PERMITTED ONLY TO THE EXTENT THAT IT IS PURSUANT TO, AND SUBJECT TO, THE TERMS
OF THE UNDERWRITING AGREEMENT OR ARRANGEMENTS, IF ANY, ENTERED INTO BY THE
INITIATING HOLDERS.


 


(D)           IF, AT ANY TIME AFTER GIVING WRITTEN NOTICE OF ITS INTENTION TO
REGISTER OR SELL ANY EQUITY SECURITIES AND PRIOR TO THE EFFECTIVE DATE OF THE
REGISTRATION STATEMENT FILED IN CONNECTION WITH SUCH REGISTRATION OR SALE OF
SUCH EQUITY SECURITIES, THE COMPANY SHALL DETERMINE FOR ANY REASON NOT TO
REGISTER OR SELL OR TO DELAY REGISTRATION OR SALE OF SUCH EQUITY SECURITIES, THE
COMPANY MAY, AT ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH DETERMINATION TO ALL
HOLDERS OF RECORD OF REGISTRABLE SECURITIES AND (I) IN THE CASE OF A
DETERMINATION NOT TO REGISTER OR SELL, SHALL BE RELIEVED OF ITS OBLIGATION TO
REGISTER OR SELL ANY REGISTRABLE SECURITIES IN CONNECTION WITH SUCH ABANDONED
REGISTRATION OR SALE, WITHOUT PREJUDICE, HOWEVER, TO THE RIGHTS OF HOLDERS UNDER
SECTION 2.1, AND (II) IN THE CASE OF A DETERMINATION TO DELAY SUCH REGISTRATION
OR SALE OF ITS EQUITY SECURITIES, SHALL BE PERMITTED TO DELAY THE REGISTRATION
OR SALE OF SUCH REGISTRABLE SECURITIES FOR THE SAME PERIOD AS THE DELAY IN
REGISTERING SUCH OTHER EQUITY SECURITIES.


 


(E)           NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THE
COMPANY SHALL, AT THE REQUEST OF ANY HOLDER (INCLUDING TO EFFECT A PARTNER
DISTRIBUTION), FILE ANY PROSPECTUS

 

8

--------------------------------------------------------------------------------


 

supplement or post-effective amendments and otherwise take any action necessary
to include therein all disclosure and language deemed necessary or advisable by
such Holder if such disclosure or language was not included in the initial
registration statement, or revise such disclosure or language if deemed
necessary or advisable by such Holder including filing a prospectus supplement
naming the Holders, partners, members and shareholders to the extent required by
law.


 


(F)            NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
RIGHTS OF EACH MEMBER OF MANAGEMENT SET FORTH IN THIS AGREEMENT ARE SUBJECT TO
ANY LOCK-UP AGREEMENT THAT SUCH MEMBER OF MANAGEMENT HAS ENTERED INTO WITH THE
COMPANY.


 


2.3.          ALLOCATION OF SECURITIES INCLUDED IN REGISTRATION STATEMENT OR
OFFERING.


 


(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN
CONNECTION WITH AN UNDERWRITTEN OFFERING INITIATED BY DEMAND REGISTRATION
REQUEST, IF THE MANAGER ADVISES THE INITIATING HOLDERS IN WRITING THAT MARKETING
FACTORS REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN (SUCH
NUMBER, THE “SECTION 2.3(A) SALE NUMBER”) WITHIN A PRICE RANGE ACCEPTABLE TO THE
MAJORITY PARTICIPATING HOLDERS, THE INITIATING HOLDERS SHALL SO ADVISE ALL
HOLDERS OF REGISTRABLE SECURITIES THAT WOULD OTHERWISE BE UNDERWRITTEN PURSUANT
HERETO, AND THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO INCLUDE IN SUCH
REGISTRATION OR OFFERING, AS APPLICABLE, THE NUMBER OF SHARES OF REGISTRABLE
SECURITIES IN THE REGISTRATION AND UNDERWRITING AS FOLLOWS:


 

(I)            FIRST, ALL REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN
SUCH REGISTRATION OR OFFERING BY THE HOLDERS THEREOF (INCLUDING PURSUANT TO THE
EXERCISE OF PIGGYBACK RIGHTS PURSUANT TO SECTION 2.2); PROVIDED, HOWEVER, THAT
IF SUCH NUMBER OF REGISTRABLE SECURITIES EXCEEDS THE SECTION 2.3(A) SALE NUMBER,
THE NUMBER OF SUCH REGISTRABLE SECURITIES (NOT TO EXCEED THE SECTION 2.3(A) SALE
NUMBER) TO BE INCLUDED IN SUCH REGISTRATION SHALL BE ALLOCATED AMONG ALL SUCH
HOLDERS REQUESTING INCLUSION THEREOF IN PROPORTION, AS NEARLY AS PRACTICABLE, TO
THE RESPECTIVE AMOUNTS OF REGISTRABLE SECURITIES HELD BY SUCH HOLDERS AT THE
TIME OF FILING OF THE REGISTRATION STATEMENT OR THE TIME OF THE OFFERING, AS
APPLICABLE;

 

(II)           SECOND, IF BY THE WITHDRAWAL OF REGISTRABLE SECURITIES BY A
PARTICIPATING HOLDER, A GREATER NUMBER OF REGISTRABLE SECURITIES HELD BY OTHER
HOLDERS, MAY BE INCLUDED IN SUCH REGISTRATION OR OFFERING (UP TO THE
SECTION 2.3(A) SALE NUMBER), THEN THE COMPANY SHALL OFFER TO ALL HOLDERS WHO
HAVE INCLUDED REGISTRABLE SECURITIES IN THE REGISTRATION OR OFFERING THE RIGHT
TO INCLUDE ADDITIONAL REGISTRABLE SECURITIES IN THE SAME PROPORTIONS AS SET
FORTH IN 2.3(A)(I).

 

(III)          THIRD, TO THE EXTENT THAT THE NUMBER OF REGISTRABLE SECURITIES TO
BE INCLUDED PURSUANT TO CLAUSE (I) AND (II) OF THIS SECTION 2.3(A) IS LESS THAN
THE SECTION 2.3(A) SALE NUMBER, AND IF THE UNDERWRITER SO AGREES, ANY SECURITIES
THAT THE COMPANY PROPOSES TO REGISTER OR SELL, UP TO THE SECTION 2.3(A) SALE
NUMBER; AND

 

(IV)          FOURTH, TO THE EXTENT THAT THE NUMBER OF SECURITIES TO BE INCLUDED
PURSUANT TO CLAUSES (I), (II) AND (III) OF THIS SECTION 2.3(A) IS LESS THAN THE
SECTION 2.3(A) SALE NUMBER, THE REMAINING SECURITIES TO BE INCLUDED IN SUCH
REGISTRATION OR OFFERING SHALL BE ALLOCATED ON A PRO RATA BASIS AMONG ALL
PERSONS REQUESTING THAT SECURITIES BE INCLUDED IN SUCH REGISTRATION OR OFFERING

 

9

--------------------------------------------------------------------------------


 

pursuant to the exercise of Additional Piggyback Rights (“Piggyback Shares”),
based on the aggregate number of Piggyback Shares then owned by each Person
requesting inclusion in relation to the aggregate number of Piggyback Shares
owned by all Persons requesting inclusion, up to the Section 2.3(a) Sale Number.

 

Notwithstanding anything in this Section 2.3(a) to the contrary, no employee
shareholder of the Company, other than a member of Management, will be entitled
to include Registrable Securities in a registration requested pursuant to
Section 2.1 to the extent the Manager of such offering shall determine in good
faith that the participation of such employee shareholder would adversely affect
the marketability of the securities being sold by the Initiating Holder(s) in
such registration.

 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN A
REGISTRATION INVOLVING AN UNDERWRITTEN OFFERING ON BEHALF OF THE COMPANY, WHICH
WAS INITIATED BY THE COMPANY, IF THE MANAGER DETERMINES THAT MARKETING FACTORS
REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE UNDERWRITTEN (SUCH NUMBER,
THE “SECTION 2.3(B) SALE NUMBER”) THE COMPANY SHALL SO ADVISE ALL HOLDERS WHOSE
SECURITIES WOULD OTHERWISE BE REGISTERED AND UNDERWRITTEN PURSUANT HERETO, AND
THE NUMBER OF SHARES OF REGISTRABLE SECURITIES THAT MAY BE INCLUDED IN THE
REGISTRATION AND UNDERWRITING SHALL BE ALLOCATED AS FOLLOWS:


 

(I)            FIRST, ALL EQUITY SECURITIES THAT THE COMPANY PROPOSES TO
REGISTER FOR ITS OWN ACCOUNT;

 

(II)           SECOND, TO THE EXTENT THAT THE NUMBER OF SECURITIES TO BE
INCLUDED PURSUANT TO CLAUSE (I) OF THIS SECTION 2.3(B) IS LESS THAN THE
SECTION 2.3(B) SALE NUMBER, AMONG ALL HOLDERS IN PROPORTION, AS NEARLY AS
PRACTICABLE, TO THE RESPECTIVE AMOUNTS OF REGISTRABLE SECURITIES REQUESTED FOR
INCLUSION IN SUCH REGISTRATION BY HOLDERS PURSUANT TO SECTION 2.2 UP TO THE
SECTION 2.3(B) SALE NUMBER; AND;

 

(III)          THIRD, TO THE EXTENT THAT THE NUMBER OF SECURITIES TO BE INCLUDED
PURSUANT TO CLAUSES (I) AND (II) OF THIS SECTION 2.3(B) IS LESS THAN THE
SECTION 2.3(B) SALE NUMBER, THE REMAINING SECURITIES TO BE INCLUDED IN SUCH
REGISTRATION SHALL BE ALLOCATED ON A PRO RATA BASIS AMONG ALL PERSONS REQUESTING
THAT SECURITIES BE INCLUDED IN SUCH REGISTRATION PURSUANT TO THE EXERCISE OF
ADDITIONAL PIGGYBACK RIGHTS, BASED ON THE AGGREGATE NUMBER OF PIGGYBACK SHARES
THEN OWNED BY EACH PERSON REQUESTING INCLUSION IN RELATION TO THE AGGREGATE
NUMBER OF PIGGYBACK SHARES OWNED BY ALL PERSONS REQUESTING INCLUSION, UP TO THE
SECTION 2.3(B) SALE NUMBER.

 


(C)           IF ANY REGISTRATION PURSUANT TO SECTION 2.2 INVOLVES AN
UNDERWRITTEN OFFERING THAT WAS INITIALLY REQUESTED BY ANY PERSON(S) OTHER THAN A
HOLDER TO WHOM THE COMPANY HAS GRANTED REGISTRATION RIGHTS WHICH ARE NOT
INCONSISTENT WITH THE RIGHTS GRANTED IN, OR OTHERWISE CONFLICT WITH THE TERMS
OF, THIS AGREEMENT AND THE MANAGER (AS SELECTED BY THE COMPANY OR SUCH OTHER
PERSON) SHALL ADVISE THE COMPANY THAT, IN ITS VIEW, THE NUMBER OF SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION EXCEEDS THE NUMBER (THE
“SECTION 2.3(C) SALE NUMBER”) THAT CAN BE SOLD IN AN ORDERLY MANNER IN SUCH
REGISTRATION WITHIN A PRICE RANGE ACCEPTABLE TO THE COMPANY, THE COMPANY SHALL
INCLUDE SHARES IN SUCH REGISTRATION AS FOLLOWS:

 

10

--------------------------------------------------------------------------------


 

(I)            FIRST, THE SHARES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION
SHALL BE ALLOCATED ON A PRO RATA BASIS AMONG SUCH PERSON(S) REQUESTING THE
REGISTRATION AND ALL HOLDERS REQUESTING THAT REGISTRABLE SECURITIES BE INCLUDED
IN SUCH REGISTRATION PURSUANT TO THE EXERCISE OF PIGGYBACK RIGHTS PURSUANT TO
SECTION 2.2, BASED ON THE AGGREGATE NUMBER OF SECURITIES OR REGISTRABLE
SECURITIES, AS APPLICABLE, THEN OWNED BY EACH OF THE FOREGOING REQUESTING
INCLUSION IN RELATION TO THE AGGREGATE NUMBER OF SECURITIES OR REGISTRABLE
SECURITIES, AS APPLICABLE, OWNED BY ALL SUCH HOLDERS AND PERSONS REQUESTING
INCLUSION, UP TO THE SECTION 2.3(C) SALE NUMBER;

 

(II)           SECOND, TO THE EXTENT THAT THE NUMBER OF SECURITIES TO BE
INCLUDED PURSUANT TO CLAUSE (I) OF THIS SECTION 2.3(C) IS LESS THAN THE
SECTION 2.3(C) SALE NUMBER, THE REMAINING SHARES TO BE INCLUDED IN SUCH
REGISTRATION SHALL BE ALLOCATED ON A PRO RATA BASIS AMONG ALL PERSONS REQUESTING
THAT SECURITIES BE INCLUDED IN SUCH REGISTRATION PURSUANT TO THE EXERCISE OF
ADDITIONAL PIGGYBACK RIGHTS, BASED ON THE AGGREGATE NUMBER OF PIGGYBACK SHARES
THEN OWNED BY EACH PERSON REQUESTING INCLUSION IN RELATION TO THE AGGREGATE
NUMBER OF PIGGYBACK SHARES OWNED BY ALL PERSONS REQUESTING INCLUSION, UP TO THE
SECTION 2.3(C) SALE NUMBER; AND

 

(III)          THIRD, TO THE EXTENT THAT THE NUMBER OF SECURITIES TO BE INCLUDED
PURSUANT TO CLAUSES (I) AND (II) OF THIS SECTION 2.3(C) IS LESS THAN THE
SECTION 2.3(C) SALE NUMBER, THE REMAINING SHARES TO BE INCLUDED IN SUCH
REGISTRATION SHALL BE ALLOCATED TO SHARES THE COMPANY PROPOSES TO REGISTER FOR
ITS OWN ACCOUNT, UP TO THE SECTION 2.3(C) SALE NUMBER.

 


(D)           IF ANY HOLDER OF REGISTRABLE SECURITIES DISAPPROVES OF THE TERMS
OF THE UNDERWRITING, OR IF, AS A RESULT OF THE PRORATION PROVISIONS SET FORTH IN
CLAUSES (A), (B) OR (C) OF THIS SECTION 2.3, ANY HOLDER SHALL NOT BE ENTITLED TO
INCLUDE ALL REGISTRABLE SECURITIES IN A REGISTRATION OR OFFERING THAT SUCH
HOLDER HAS REQUESTED BE INCLUDED, SUCH HOLDER MAY ELECT TO WITHDRAW SUCH
HOLDER’S REQUEST TO INCLUDE REGISTRABLE SECURITIES IN SUCH REGISTRATION OR
OFFERING OR MAY REDUCE THE NUMBER REQUESTED TO BE INCLUDED; PROVIDED, HOWEVER,
THAT (X) SUCH REQUEST MUST BE MADE IN WRITING, TO THE COMPANY, MANAGER AND, IF
APPLICABLE, THE INITIATING HOLDER(S), PRIOR TO THE EXECUTION OF THE UNDERWRITING
AGREEMENT WITH RESPECT TO SUCH REGISTRATION AND (Y) SUCH WITHDRAWAL OR REDUCTION
SHALL BE IRREVOCABLE AND, AFTER MAKING SUCH WITHDRAWAL OR REDUCTION, SUCH HOLDER
SHALL NO LONGER HAVE ANY RIGHT TO INCLUDE SUCH WITHDRAWN REGISTRABLE SECURITIES
IN THE REGISTRATION AS TO WHICH SUCH WITHDRAWAL OR REDUCTION WAS MADE TO THE
EXTENT OF THE REGISTRABLE SECURITIES SO WITHDRAWN OR REDUCED.


 


2.4.          REGISTRATION PROCEDURES.  IF AND WHENEVER THE COMPANY IS REQUIRED
BY THE PROVISIONS OF THIS AGREEMENT TO USE ITS REASONABLE BEST EFFORTS TO EFFECT
OR CAUSE THE REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER THE SECURITIES ACT
AS PROVIDED IN THIS AGREEMENT, THE COMPANY SHALL, AS EXPEDITIOUSLY AS POSSIBLE
(BUT, IN ANY EVENT, WITHIN SIXTY (60) DAYS AFTER A DEMAND REGISTRATION REQUEST
IN THE CASE OF SECTION 2.4(A) BELOW), IN CONNECTION WITH THE REGISTRATION OF THE
REGISTRABLE SECURITIES AND, WHERE APPLICABLE, A TAKEDOWN OFF OF A SHELF
REGISTRATION STATEMENT:


 


(A)           PREPARE AND FILE WITH THE SEC A REGISTRATION STATEMENT ON AN
APPROPRIATE REGISTRATION FORM OF THE SEC FOR THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES IN ACCORDANCE WITH THE INTENDED METHOD OF DISPOSITION THEREOF
(INCLUDING, WITHOUT LIMITATION, A PARTNER DISTRIBUTION), WHICH REGISTRATION FORM
(I) SHALL BE SELECTED BY THE COMPANY AND (II) SHALL, IN THE CASE OF A SHELF
REGISTRATION, BE AVAILABLE FOR THE SALE OF THE REGISTRABLE SECURITIES BY THE
SELLING HOLDERS THEREOF

 

11

--------------------------------------------------------------------------------


 

and such registration statement shall comply as to form in all material respects
with the requirements of the applicable registration form and include all
financial statements required by the SEC to be filed therewith, and the Company
shall use its reasonable best efforts to cause such registration statement to
become effective and remain continuously effective from the date such
registration statement is declared effective until the earliest to occur (i) the
first date as of which all of the Registrable Securities included in the
registration statement have been sold or (ii) a period of ninety (90) days in
the case of an underwritten offering effected pursuant to a registration
statement other than a shelf registration statement and a period of three years
in the case of a shelf registration statement (provided, however, that before
filing a registration statement or prospectus or any amendments or supplements
thereto, or comparable statements under securities or state “blue sky” laws of
any jurisdiction, or any free writing prospectus related thereto, the Company
will furnish to one counsel for the Holders participating in the planned
offering (selected by the Majority Participating Holders) and to one counsel for
the Manager, if any, copies of all such documents proposed to be filed
(including all exhibits thereto), which documents will be subject to the
reasonable review and reasonable comment of such counsel (provided that the
Company shall be under no obligation to make any changes suggested by the
Holders), and the Company shall not file any registration statement or amendment
thereto, any prospectus or supplement thereto or any free writing prospectus
related thereto to which the Majority Participating Holders or the underwriters,
if any, shall reasonably object);


 


(B)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS
MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE FOR
THE PERIOD SET FORTH IN SECTION 2.4(A) AND TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE SALE OR OTHER DISPOSITION OF ALL REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE SELLER OR SELLERS THEREOF SET FORTH IN
SUCH REGISTRATION STATEMENT (AND, IN CONNECTION WITH ANY SHELF REGISTRATION
STATEMENT, FILE ONE OR MORE PROSPECTUS SUPPLEMENTS COVERING REGISTRABLE
SECURITIES UPON THE REQUEST OF ONE OR MORE HOLDERS WISHING TO OFFER OR SELL
REGISTRABLE SECURITIES WHETHER IN AN UNDERWRITTEN OFFERING OR OTHERWISE);


 


(C)           IN THE EVENT OF ANY UNDERWRITTEN PUBLIC OFFERING, ENTER INTO AND
PERFORM ITS OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT, IN USUAL AND CUSTOMARY
FORM, WITH THE MANAGER OF SUCH OFFERING;


 


(D)           FURNISH, WITHOUT CHARGE, TO EACH PARTICIPATING HOLDER AND EACH
UNDERWRITER, IF ANY, OF THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
SUCH NUMBER OF COPIES OF SUCH REGISTRATION STATEMENT, EACH AMENDMENT AND
SUPPLEMENT THERETO (IN EACH CASE INCLUDING ALL EXHIBITS), THE PROSPECTUS
INCLUDED IN SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS
AND ANY SUMMARY PROSPECTUS), ANY OTHER PROSPECTUS FILED UNDER RULE 424 UNDER THE
SECURITIES ACT AND EACH FREE WRITING PROSPECTUS UTILIZED IN CONNECTION
THEREWITH, IN EACH CASE, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, AND OTHER DOCUMENTS, AS SUCH SELLER AND UNDERWRITER MAY REASONABLY REQUEST
IN ORDER TO FACILITATE THE PUBLIC SALE OR OTHER DISPOSITION OF THE REGISTRABLE
SECURITIES OWNED BY SUCH SELLER (THE COMPANY HEREBY CONSENTING TO THE USE IN
ACCORDANCE WITH ALL APPLICABLE LAW OF EACH SUCH REGISTRATION STATEMENT (OR
AMENDMENT OR POST-EFFECTIVE AMENDMENT THERETO) AND EACH SUCH PROSPECTUS (OR
PRELIMINARY PROSPECTUS OR SUPPLEMENT THERETO) OR FREE WRITING PROSPECTUS BY EACH
SUCH PARTICIPATING HOLDER AND THE UNDERWRITERS, IF ANY,

 

12

--------------------------------------------------------------------------------


 

in connection with the offering and sale of the Registrable Securities covered
by such registration statement or prospectus);


 


(E)           USE ITS REASONABLE BEST EFFORTS TO REGISTER OR QUALIFY THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR STATE “BLUE SKY” LAWS OF SUCH JURISDICTIONS AS ANY SELLERS OF
REGISTRABLE SECURITIES OR ANY MANAGING UNDERWRITER, IF ANY, SHALL REASONABLY
REQUEST IN WRITING, AND DO ANY AND ALL OTHER ACTS AND THINGS WHICH MAY BE
REASONABLY NECESSARY OR ADVISABLE TO ENABLE SUCH SELLERS OR UNDERWRITER, IF ANY,
TO CONSUMMATE THE DISPOSITION OF THE REGISTRABLE SECURITIES IN SUCH
JURISDICTIONS (INCLUDING KEEPING SUCH REGISTRATION OR QUALIFICATION IN EFFECT
FOR SO LONG AS SUCH REGISTRATION STATEMENT REMAINS IN EFFECT), EXCEPT THAT IN NO
EVENT SHALL THE COMPANY BE REQUIRED TO QUALIFY TO DO BUSINESS AS A FOREIGN
CORPORATION IN ANY JURISDICTION WHERE IT WOULD NOT, BUT FOR THE REQUIREMENTS OF
THIS PARAGRAPH (E), BE REQUIRED TO BE SO QUALIFIED, TO SUBJECT ITSELF TO
TAXATION IN ANY SUCH JURISDICTION OR TO CONSENT TO GENERAL SERVICE OF PROCESS IN
ANY SUCH JURISDICTION;


 


(F)            PROMPTLY NOTIFY EACH PARTICIPATING HOLDER AND EACH MANAGING
UNDERWRITER, IF ANY: (I) WHEN THE REGISTRATION STATEMENT, ANY PRE-EFFECTIVE
AMENDMENT, THE PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT RELATED THERETO, ANY
POST-EFFECTIVE AMENDMENT TO THE REGISTRATION STATEMENT OR ANY FREE WRITING
PROSPECTUS HAS BEEN FILED AND, WITH RESPECT TO THE REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE; (II) OF ANY
REQUEST BY THE SEC OR STATE SECURITIES AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS
TO THE REGISTRATION STATEMENT OR THE PROSPECTUS RELATED THERETO OR FOR
ADDITIONAL INFORMATION; (III) OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF ANY
REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR STATE “BLUE SKY” LAWS OF
ANY JURISDICTION OR THE INITIATION OF ANY PROCEEDING FOR SUCH PURPOSE; (V) OF
THE EXISTENCE OF ANY FACT OF WHICH THE COMPANY BECOMES AWARE WHICH RESULTS IN
THE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO, THE PROSPECTUS RELATED
THERETO OR ANY SUPPLEMENT THERETO, ANY DOCUMENT INCORPORATED THEREIN BY
REFERENCE, ANY FREE WRITING PROSPECTUS OR THE INFORMATION CONVEYED TO ANY
PURCHASER AT THE TIME OF SALE TO SUCH PURCHASER CONTAINING AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMITTING TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE ANY STATEMENT THEREIN NOT MISLEADING; AND (VI) IF
AT ANY TIME THE REPRESENTATIONS AND WARRANTIES CONTEMPLATED BY ANY UNDERWRITING
AGREEMENT, SECURITIES SALE AGREEMENT, OR OTHER SIMILAR AGREEMENT, RELATING TO
THE OFFERING SHALL CEASE TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS; AND,
IF THE NOTIFICATION RELATES TO AN EVENT DESCRIBED IN CLAUSE (V), THE COMPANY
SHALL PROMPTLY PREPARE AND FURNISH TO EACH SUCH SELLER AND EACH UNDERWRITER, IF
ANY, A REASONABLE NUMBER OF COPIES OF A PROSPECTUS SUPPLEMENTED OR AMENDED SO
THAT, AS THEREAFTER DELIVERED TO THE PURCHASERS OF SUCH REGISTRABLE SECURITIES,
SUCH PROSPECTUS SHALL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE
NOT MISLEADING;


 


(G)           COMPLY (AND CONTINUE TO COMPLY) WITH ALL APPLICABLE RULES AND
REGULATIONS OF THE SEC (INCLUDING, WITHOUT LIMITATION, MAINTAINING DISCLOSURE
CONTROLS AND PROCEDURES (AS DEFINED IN EXCHANGE ACT RULE 13A-15(E)) AND INTERNAL
CONTROL OVER FINANCIAL REPORTING (AS DEFINED IN EXCHANGE ACT RULE 13A-15(F)) IN
ACCORDANCE WITH THE EXCHANGE ACT), AND MAKE GENERALLY AVAILABLE TO ITS SECURITY
HOLDERS, AS SOON AS REASONABLY PRACTICABLE AFTER THE EFFECTIVE DATE OF THE

 

13

--------------------------------------------------------------------------------


 

registration statement (and in any event within forty-five (45) days, or ninety
(90) days if it is a fiscal year, after the end of such twelve (12) month period
described hereafter), an earnings statement (which need not be audited) covering
the period of at least twelve (12) consecutive months beginning with the first
day of the Company’s first calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;


 


(H)           (I) (A) CAUSE ALL SUCH REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT TO BE LISTED ON THE PRINCIPAL SECURITIES EXCHANGE ON
WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED (IF ANY), IF THE
LISTING OF SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH
EXCHANGE, OR (B) IF NO SIMILAR SECURITIES ARE THEN SO LISTED, TO CAUSE ALL SUCH
REGISTRABLE SECURITIES TO BE LISTED ON A NATIONAL SECURITIES EXCHANGE AND,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TAKE ALL ACTIONS THAT MAY BE
REQUIRED BY THE COMPANY AS THE ISSUER OF SUCH REGISTRABLE SECURITIES IN ORDER TO
FACILITATE THE MANAGING UNDERWRITER’S ARRANGING FOR THE REGISTRATION OF AT LEAST
TWO MARKET MAKERS AS SUCH WITH RESPECT TO SUCH SHARES WITH FINRA, AND
(II) COMPLY (AND CONTINUE TO COMPLY) WITH THE REQUIREMENTS OF ANY
SELF-REGULATORY ORGANIZATION APPLICABLE TO THE COMPANY, INCLUDING WITHOUT
LIMITATION ALL CORPORATE GOVERNANCE REQUIREMENTS;


 


(I)            PROVIDE AND CAUSE TO BE MAINTAINED A TRANSFER AGENT AND REGISTRAR
FOR ALL SUCH REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT NOT
LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION STATEMENT;


 


(J)            ENTER INTO SUCH CUSTOMARY AGREEMENTS (INCLUDING, IF APPLICABLE,
AN UNDERWRITING AGREEMENT) AND TAKE SUCH OTHER ACTIONS AS THE MAJORITY
PARTICIPATING HOLDERS OR THE UNDERWRITERS SHALL REASONABLY REQUEST IN ORDER TO
EXPEDITE OR FACILITATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES (IT BEING
UNDERSTOOD THAT THE HOLDERS OF THE REGISTRABLE SECURITIES WHICH ARE TO BE
DISTRIBUTED BY ANY UNDERWRITERS SHALL BE PARTIES TO ANY SUCH UNDERWRITING
AGREEMENT AND MAY, AT THEIR OPTION, REQUIRE THAT THE COMPANY MAKE TO AND FOR THE
BENEFIT OF SUCH HOLDERS THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
COMPANY WHICH ARE BEING MADE TO AND FOR THE BENEFIT OF SUCH UNDERWRITERS);


 


(K)           USE ITS REASONABLE BEST EFFORTS (I) TO OBTAIN AN OPINION FROM THE
COMPANY’S COUNSEL AND A “COLD COMFORT” LETTER AND UPDATES THEREOF FROM THE
COMPANY’S INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED THE COMPANY’S
FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN SUCH REGISTRATION
STATEMENT, IN EACH CASE, IN CUSTOMARY FORM AND COVERING SUCH MATTERS AS ARE
CUSTOMARILY COVERED BY SUCH OPINIONS AND “COLD COMFORT” LETTERS (INCLUDING, IN
THE CASE OF SUCH “COLD COMFORT” LETTER, EVENTS SUBSEQUENT TO THE DATE OF SUCH
FINANCIAL STATEMENTS) DELIVERED TO UNDERWRITERS IN UNDERWRITTEN PUBLIC
OFFERINGS, WHICH OPINION AND LETTER SHALL BE DATED THE DATES SUCH OPINIONS AND
“COLD COMFORT” LETTERS ARE CUSTOMARILY DATED AND OTHERWISE REASONABLY
SATISFACTORY TO THE UNDERWRITERS, IF ANY, AND TO THE MAJORITY PARTICIPATING
HOLDERS, AND (II) FURNISH TO EACH HOLDER PARTICIPATING IN THE OFFERING AND TO
EACH UNDERWRITER, IF ANY, A COPY OF SUCH OPINION AND LETTER ADDRESSED TO SUCH
UNDERWRITER;


 


(L)            DELIVER PROMPTLY TO COUNSEL FOR EACH PARTICIPATING HOLDER AND TO
EACH MANAGING UNDERWRITER, IF ANY, COPIES OF ALL CORRESPONDENCE BETWEEN THE SEC
AND THE COMPANY, ITS COUNSEL OR AUDITORS AND ALL MEMORANDA RELATING TO
DISCUSSIONS WITH THE SEC OR ITS STAFF WITH RESPECT TO THE

 

14

--------------------------------------------------------------------------------


 

registration statement, and, upon receipt of such confidentiality agreements as
the Company may reasonably request, make reasonably available for inspection by
counsel for each Participating Holder, by counsel for any underwriter,
participating in any disposition to be effected pursuant to such registration
statement and by any accountant or other agent retained by any Participating
Holder or any such underwriter, all pertinent financial and other records,
pertinent corporate documents and properties of the Company, and cause all of
the Company’s officers, directors and employees to supply all information
reasonably requested by any such counsel for a Participating Holder, counsel for
an underwriter, accountant or agent in connection with such registration
statement;


 


(M)          USE ITS REASONABLE BEST EFFORTS TO OBTAIN THE PROMPT WITHDRAWAL OF
ANY ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT, OR THE
PROMPT LIFTING OF ANY SUSPENSION OF THE QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION;


 


(N)           PROVIDE A CUSIP NUMBER FOR ALL REGISTRABLE SECURITIES, NOT LATER
THAN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT;


 


(O)           USE ITS BEST EFFORTS TO MAKE AVAILABLE ITS EMPLOYEES AND PERSONNEL
FOR PARTICIPATION IN “ROAD SHOWS” AND OTHER MARKETING EFFORTS AND OTHERWISE
PROVIDE REASONABLE ASSISTANCE TO THE UNDERWRITERS (TAKING INTO ACCOUNT THE NEEDS
OF THE COMPANY’S BUSINESSES AND THE REQUIREMENTS OF THE MARKETING PROCESS) IN
MARKETING THE REGISTRABLE SECURITIES IN ANY UNDERWRITTEN OFFERING;


 


(P)           PRIOR TO THE FILING OF ANY DOCUMENT WHICH IS TO BE INCORPORATED BY
REFERENCE INTO THE REGISTRATION STATEMENT OR THE PROSPECTUS (AFTER THE INITIAL
FILING OF SUCH REGISTRATION STATEMENT), AND PRIOR TO THE FILING OF ANY FREE
WRITING PROSPECTUS, PROVIDE COPIES OF SUCH DOCUMENT TO COUNSEL FOR EACH
PARTICIPATING HOLDER AND TO EACH MANAGING UNDERWRITER, IF ANY, AND MAKE THE
COMPANY’S REPRESENTATIVES REASONABLY AVAILABLE FOR DISCUSSION OF SUCH DOCUMENT
AND MAKE SUCH CHANGES IN SUCH DOCUMENT CONCERNING THE PARTICIPATING HOLDERS
PRIOR TO THE FILING THEREOF AS COUNSEL FOR THE PARTICIPATING HOLDERS OR
UNDERWRITERS MAY REASONABLY REQUEST;


 


(Q)           FURNISH TO COUNSEL FOR EACH PARTICIPATING HOLDER AND TO EACH
MANAGING UNDERWRITER, WITHOUT CHARGE, AT LEAST ONE SIGNED COPY OF THE
REGISTRATION STATEMENT AND ANY POST-EFFECTIVE AMENDMENTS OR SUPPLEMENTS THERETO,
INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN
BY REFERENCE, THE PROSPECTUS CONTAINED IN SUCH REGISTRATION STATEMENT (INCLUDING
EACH PRELIMINARY PROSPECTUS AND ANY SUMMARY PROSPECTUS), ANY OTHER PROSPECTUS
FILED UNDER RULE 424 UNDER THE SECURITIES ACT AND ALL EXHIBITS (INCLUDING THOSE
INCORPORATED BY REFERENCE) AND ANY FREE WRITING PROSPECTUS UTILIZED IN
CONNECTION THEREWITH;


 


(R)            COOPERATE WITH THE PARTICIPATING HOLDERS AND THE MANAGING
UNDERWRITER, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND DELIVERY OF
CERTIFICATES NOT BEARING ANY RESTRICTIVE LEGENDS REPRESENTING THE REGISTRABLE
SECURITIES TO BE SOLD, AND CAUSE SUCH REGISTRABLE SECURITIES TO BE ISSUED IN
SUCH DENOMINATIONS AND REGISTERED IN SUCH NAMES IN ACCORDANCE WITH THE
UNDERWRITING AGREEMENT AT LEAST THREE (3) BUSINESS DAYS PRIOR TO ANY SALE OF
REGISTRABLE SECURITIES TO THE UNDERWRITERS OR, IF NOT AN UNDERWRITTEN OFFERING,
IN ACCORDANCE WITH THE INSTRUCTIONS OF THE PARTICIPATING HOLDERS AT LEAST THREE
(3) BUSINESS DAYS PRIOR TO ANY SALE OF REGISTRABLE SECURITIES AND INSTRUCT ANY
TRANSFER AGENT AND REGISTRAR OF REGISTRABLE SECURITIES TO RELEASE ANY STOP
TRANSFER ORDERS IN RESPECT THEREOF;

 

15

--------------------------------------------------------------------------------


 


(S)           COOPERATE WITH ANY DUE DILIGENCE INVESTIGATION BY ANY MANAGER,
UNDERWRITER OR PARTICIPATING HOLDER AND MAKE AVAILABLE SUCH DOCUMENTS AND
RECORDS OF THE COMPANY AND ITS SUBSIDIARIES THAT THEY REASONABLY REQUEST (WHICH,
IN THE CASE OF THE PARTICIPATING HOLDER, MAY BE SUBJECT TO THE EXECUTION BY THE
PARTICIPATING HOLDER OF A CUSTOMARY CONFIDENTIALITY AGREEMENT IN A FORM WHICH IS
REASONABLY SATISFACTORY TO THE COMPANY);


 


(T)            TAKE NO DIRECT OR INDIRECT ACTION PROHIBITED BY REGULATION M
UNDER THE EXCHANGE ACT; PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY
PROHIBITION IS APPLICABLE TO THE COMPANY, THE COMPANY WILL TAKE SUCH ACTION AS
IS NECESSARY AND FEASIBLE TO MAKE ANY SUCH PROHIBITION INAPPLICABLE;


 


(U)           USE ITS REASONABLE BEST EFFORTS TO CAUSE THE REGISTRABLE
SECURITIES COVERED BY THE APPLICABLE REGISTRATION STATEMENT TO BE REGISTERED
WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE
NECESSARY TO ENABLE THE PARTICIPATING HOLDERS OR THE UNDERWRITERS, IF ANY, TO
CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES;


 


(V)           TAKE ALL SUCH OTHER COMMERCIALLY REASONABLE ACTIONS AS ARE
NECESSARY OR ADVISABLE IN ORDER TO EXPEDITE OR FACILITATE THE DISPOSITION OF
SUCH REGISTRABLE SECURITIES;


 


(W)          TAKE ALL REASONABLE ACTION TO ENSURE THAT ANY FREE WRITING
PROSPECTUS UTILIZED IN CONNECTION WITH ANY REGISTRATION COVERED BY SECTION 2.1
OR 2.2 COMPLIES IN ALL MATERIAL RESPECTS WITH THE SECURITIES ACT, IS FILED IN
ACCORDANCE WITH THE SECURITIES ACT TO THE EXTENT REQUIRED THEREBY, IS RETAINED
IN ACCORDANCE WITH THE SECURITIES ACT TO THE EXTENT REQUIRED THEREBY AND, WHEN
TAKEN TOGETHER WITH THE RELATED PROSPECTUS, WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; AND


 


(X)            IN CONNECTION WITH ANY UNDERWRITTEN OFFERING, IF AT ANY TIME THE
INFORMATION CONVEYED TO A PURCHASER AT THE TIME OF SALE INCLUDES ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, PROMPTLY FILE WITH THE SEC SUCH AMENDMENTS OR
SUPPLEMENTS TO SUCH INFORMATION AS MAY BE NECESSARY SO THAT THE STATEMENTS AS SO
AMENDED OR SUPPLEMENTED WILL NOT, IN LIGHT OF THE CIRCUMSTANCES, BE MISLEADING.


 

To the extent the Company is a well-known seasoned issuer (as defined in
Rule 405 under the Securities Act) (a “WKSI”) at the time any Demand
Registration Request is submitted to the Company, and such Demand Registration
Request requests that the Company file an automatic shelf registration statement
(as defined in Rule 405 under the Securities Act) (an “automatic shelf
registration statement”) on Form S-3, the Company shall file an automatic shelf
registration statement which covers those Registrable Securities which are
requested to be registered.  The Company shall use its reasonable best efforts
to remain a WKSI (and not become an ineligible issuer (as defined in Rule 405
under the Securities Act)) during the period during which the Registrable
Securities remain Registrable Securities.  If the Company does not pay the
filing fee covering the Registrable Securities at the time the automatic shelf
registration statement is filed, the Company agrees to pay such fee at such time
or times as the Registrable Securities are to be sold.  If the automatic shelf
registration statement has been outstanding for at least three years, at the end
of the third year the Company shall refile a new automatic shelf

 

16

--------------------------------------------------------------------------------


 

registration statement covering the Registrable Securities.  If at any time when
the Company is required to re-evaluate its WKSI status the Company determines
that it is not a WKSI, the Company shall use its reasonable best efforts to
refile the shelf registration statement on Form S-3 and, if such form is not
available, Form S-1 and keep such registration statement effective during the
period during which such registration statement is required to be kept
effective.

 

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall include in such registration statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2.1, 2.2, or 2.4 that each Participating Holder
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as the Company may from time to time reasonably request provided
that such information is necessary for the Company to consummate such
registration and shall be used only in connection with such registration.

 

If any such registration statement or comparable statement under state “blue
sky” laws refers to any Holder by name or otherwise as the Holder of any
securities of the Company, then such Holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such Holder and the Company, to the effect that the holding by such Holder of
such securities is not to be construed as a recommendation by such Holder of the
investment quality of the Company’s securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Company, or (ii) in the event that such reference
to such Holder by name or otherwise is not in the judgment of the Company, as
advised by counsel, required by the Securities Act or any similar federal
statute or any state “blue sky” or securities law then in force, the deletion of
the reference to such Holder.

 


2.5.          REGISTRATION EXPENSES.  ALL EXPENSES INCURRED IN CONNECTION WITH
ANY REGISTRATION, FILING, QUALIFICATION OR COMPLIANCE PURSUANT TO ARTICLE 2
SHALL BE BORNE BY THE COMPANY, WHETHER OR NOT A REGISTRATION STATEMENT BECOMES
EFFECTIVE.  ALL UNDERWRITING DISCOUNTS AND ALL SELLING COMMISSIONS RELATING TO
SECURITIES REGISTERED BY THE HOLDERS SHALL BE BORNE BY THE HOLDERS OF SUCH
SECURITIES PRO RATA IN ACCORDANCE WITH THE NUMBER OF SHARES SOLD IN THE OFFERING
BY SUCH PARTICIPATING HOLDER.


 


2.6.          CERTAIN LIMITATIONS ON REGISTRATION RIGHTS.  IN THE CASE OF ANY
REGISTRATION UNDER SECTION 2.1 PURSUANT TO AN UNDERWRITTEN OFFERING, OR, IN THE
CASE OF A REGISTRATION UNDER SECTION 2.2, ALL SECURITIES TO BE INCLUDED IN SUCH
REGISTRATION SHALL BE SUBJECT TO THE UNDERWRITING AGREEMENT AND NO PERSON MAY
PARTICIPATE IN SUCH REGISTRATION OR OFFERING UNLESS SUCH PERSON (I) AGREES TO
SELL SUCH PERSON’S SECURITIES ON THE BASIS PROVIDED THEREIN AND COMPLETES AND
EXECUTES ALL REASONABLE QUESTIONNAIRES, AND OTHER DOCUMENTS (INCLUDING CUSTODY
AGREEMENTS AND POWERS OF ATTORNEY) WHICH MUST BE EXECUTED IN CONNECTION
THEREWITH; PROVIDED, HOWEVER, THAT ALL SUCH

 

17

--------------------------------------------------------------------------------


 


DOCUMENTS SHALL BE CONSISTENT WITH THE PROVISIONS HEREOF AND (II) PROVIDES SUCH
OTHER INFORMATION TO THE COMPANY OR THE UNDERWRITER AS MAY BE NECESSARY TO
REGISTER SUCH PERSON’S SECURITIES.


 


2.7.          LIMITATIONS ON SALE OR DISTRIBUTION OF OTHER SECURITIES.


 


(A)           EACH HOLDER AGREES, (I) TO THE EXTENT REQUESTED IN WRITING BY A
MANAGING UNDERWRITER, IF ANY, OF ANY REGISTRATION EFFECTED PURSUANT TO
SECTION 2.1, NOT TO SELL, TRANSFER OR OTHERWISE DISPOSE OF, INCLUDING ANY SALE
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, ANY COMMON EQUITY, OR ANY OTHER
EQUITY SECURITY OF THE COMPANY OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE
OR EXERCISABLE FOR ANY EQUITY SECURITY OF THE COMPANY (OTHER THAN AS PART OF
SUCH UNDERWRITTEN PUBLIC OFFERING) DURING THE TIME PERIOD REASONABLY REQUESTED
BY THE MANAGING UNDERWRITER, NOT TO EXCEED NINETY (90) DAYS (AND THE COMPANY
HEREBY ALSO SO AGREES (EXCEPT THAT THE COMPANY MAY EFFECT ANY SALE OR
DISTRIBUTION OF ANY SUCH SECURITIES PURSUANT TO A REGISTRATION ON FORM S-4 (IF
REASONABLY ACCEPTABLE TO SUCH MANAGING UNDERWRITER) OR FORM S-8, OR ANY
SUCCESSOR OR SIMILAR FORM WHICH IS (X) THEN IN EFFECT OR (Y) SHALL BECOME
EFFECTIVE UPON THE CONVERSION, EXCHANGE OR EXERCISE OF ANY THEN OUTSTANDING
COMMON EQUITY EQUIVALENT), TO USE ITS REASONABLE BEST EFFORTS TO CAUSE EACH
HOLDER OF ANY EQUITY SECURITY OR ANY SECURITY CONVERTIBLE INTO OR EXCHANGEABLE
OR EXERCISABLE FOR ANY EQUITY SECURITY OF THE COMPANY PURCHASED FROM THE COMPANY
AT ANY TIME OTHER THAN IN A PUBLIC OFFERING SO TO AGREE), AND (II) TO THE EXTENT
REQUESTED IN WRITING BY A MANAGING UNDERWRITER OF ANY UNDERWRITTEN PUBLIC
OFFERING EFFECTED BY THE COMPANY FOR ITS OWN ACCOUNT, NOT TO SELL ANY COMMON
EQUITY (OTHER THAN AS PART OF SUCH UNDERWRITTEN PUBLIC OFFERING) DURING THE TIME
PERIOD REASONABLY REQUESTED BY THE MANAGING UNDERWRITER, WHICH PERIOD SHALL NOT
EXCEED NINETY (90) DAYS.


 


(B)           THE COMPANY HEREBY AGREES THAT, IF IT SHALL PREVIOUSLY HAVE
RECEIVED A REQUEST FOR REGISTRATION PURSUANT TO SECTION 2.1 OR 2.2, AND IF SUCH
PREVIOUS REGISTRATION SHALL NOT HAVE BEEN WITHDRAWN OR ABANDONED, THE COMPANY
SHALL NOT SELL, TRANSFER, OR OTHERWISE DISPOSE OF, ANY COMMON EQUITY, OR ANY
OTHER EQUITY SECURITY OF THE COMPANY OR ANY SECURITY CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY SECURITY OF THE COMPANY (OTHER THAN
AS PART OF SUCH UNDERWRITTEN PUBLIC OFFERING, A REGISTRATION ON FORM S-4 OR
FORM S-8 OR ANY SUCCESSOR OR SIMILAR FORM WHICH IS (X) THEN IN EFFECT OR
(Y) SHALL BECOME EFFECTIVE UPON THE CONVERSION, EXCHANGE OR EXERCISE OF ANY THEN
OUTSTANDING COMMON EQUITY EQUIVALENT), UNTIL A PERIOD OF NINETY (90) DAYS SHALL
HAVE ELAPSED FROM THE EFFECTIVE DATE OF SUCH PREVIOUS REGISTRATION; AND THE
COMPANY SHALL (I) SO PROVIDE IN ANY REGISTRATION RIGHTS AGREEMENTS HEREAFTER
ENTERED INTO WITH RESPECT TO ANY OF ITS SECURITIES AND (II) USE ITS REASONABLE
BEST EFFORTS TO CAUSE EACH HOLDER OF ANY EQUITY SECURITY OR ANY SECURITY
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY SECURITY OF THE
COMPANY PURCHASED FROM THE COMPANY AT ANY TIME OTHER THAN IN A PUBLIC OFFERING
TO SO AGREE.


 


2.8.          NO REQUIRED SALE.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO
CREATE AN INDEPENDENT OBLIGATION ON THE PART OF ANY HOLDER TO SELL ANY
REGISTRABLE SECURITIES PURSUANT TO ANY EFFECTIVE REGISTRATION STATEMENT.


 


2.9.          INDEMNIFICATION.


 


(A)           IN THE EVENT OF ANY REGISTRATION AND/OR OFFERING OF ANY SECURITIES
OF THE COMPANY UNDER THE SECURITIES ACT PURSUANT TO THIS ARTICLE 2, THE COMPANY
WILL, AND HEREBY AGREES TO, AND HEREBY DOES, INDEMNIFY AND HOLD HARMLESS, TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH HOLDER, ITS

 

18

--------------------------------------------------------------------------------


 


DIRECTORS, OFFICERS, FIDUCIARIES, EMPLOYEES, STOCKHOLDERS, MEMBERS OR GENERAL
AND LIMITED PARTNERS (AND THE DIRECTORS, OFFICERS, FIDUCIARIES, EMPLOYEES,
STOCKHOLDERS, MEMBERS OR GENERAL AND LIMITED PARTNERS THEREOF), ANY UNDERWRITER
(AS DEFINED IN THE SECURITIES ACT) FOR SUCH HOLDER AND EACH PERSON, IF ANY, WHO
CONTROLS SUCH HOLDER OR UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT OR
EXCHANGE ACT, FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES OR
LIABILITIES, JOINT OR SEVERAL, ACTIONS OR PROCEEDINGS (WHETHER COMMENCED OR
THREATENED) AND EXPENSES (INCLUDING REASONABLE FEES OF COUNSEL AND ANY AMOUNTS
PAID IN ANY SETTLEMENT EFFECTED WITH THE COMPANY’S CONSENT, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED) TO WHICH EACH SUCH INDEMNIFIED PARTY
MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE IN RESPECT THEREOF
(COLLECTIVELY, “CLAIMS”), INSOFAR AS SUCH CLAIMS ARISE OUT OF OR ARE BASED UPON
(I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED IN ANY REGISTRATION STATEMENT UNDER WHICH SUCH SECURITIES WERE
REGISTERED UNDER THE SECURITIES ACT OR THE OMISSION OR ALLEGED OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, (II) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY PRELIMINARY OR FINAL PROSPECTUS OR
ANY AMENDMENT OR SUPPLEMENT THERETO, TOGETHER WITH THE DOCUMENTS INCORPORATED BY
REFERENCE THEREIN, OR ANY FREE WRITING PROSPECTUS UTILIZED IN CONNECTION
THEREWITH, OR THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, OR (III) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT IN THE INFORMATION CONVEYED BY THE COMPANY TO ANY PURCHASER AT THE
TIME OF THE SALE TO SUCH PURCHASER, OR THE OMISSION OR ALLEGED OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN, OR (IV) ANY VIOLATION BY
THE COMPANY OF ANY FEDERAL, STATE OR COMMON LAW RULE OR REGULATION APPLICABLE TO
THE COMPANY AND RELATING TO ACTION REQUIRED OF OR INACTION BY THE COMPANY IN
CONNECTION WITH ANY SUCH REGISTRATION, AND THE COMPANY WILL REIMBURSE ANY SUCH
INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM
AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
LIABLE TO ANY SUCH INDEMNIFIED PARTY IN ANY SUCH CASE TO THE EXTENT SUCH CLAIM
ARISES OUT OF OR IS BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT MADE IN
SUCH REGISTRATION STATEMENT OR AMENDMENT THEREOF OR SUPPLEMENT THERETO OR IN ANY
SUCH PROSPECTUS OR ANY PRELIMINARY OR FINAL PROSPECTUS OR FREE WRITING
PROSPECTUS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED
TO THE COMPANY BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY SPECIFICALLY FOR USE
THEREIN.  SUCH INDEMNITY AND REIMBURSEMENT OF EXPENSES SHALL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH
INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF SUCH SECURITIES BY SUCH
SELLER.


 


(B)           EACH PARTICIPATING HOLDER SHALL, SEVERALLY AND NOT JOINTLY,
INDEMNIFY AND HOLD HARMLESS (IN THE SAME MANNER AND TO THE SAME EXTENT AS SET
FORTH IN PARAGRAPH (A) OF THIS SECTION 2.9) TO THE EXTENT PERMITTED BY LAW THE
COMPANY, ITS OFFICERS AND DIRECTORS, EACH PERSON CONTROLLING THE COMPANY WITHIN
THE MEANING OF THE SECURITIES ACT, EACH UNDERWRITER (WITHIN THE MEANING OF THE
1933 ACT) OF THE COMPANY’S SECURITIES COVERED BY SUCH A REGISTRATION STATEMENT,
ANY PERSON WHO CONTROLS SUCH UNDERWRITER, AND ANY OTHER HOLDER SELLING
SECURITIES IN SUCH REGISTRATION STATEMENT AND EACH OF ITS DIRECTORS, OFFICERS,
PARTNERS OR AGENTS OR ANY PERSON WHO CONTROLS SUCH HOLDER WITH RESPECT TO ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT IN, OR
OMISSION OR ALLEGED OMISSION OF ANY MATERIAL FACT FROM, SUCH REGISTRATION
STATEMENT, ANY PRELIMINARY OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY
AMENDMENT OR

 

19

--------------------------------------------------------------------------------


 


SUPPLEMENT THERETO, OR ANY FREE WRITING PROSPECTUS UTILIZED IN CONNECTION
THEREWITH, IF SUCH STATEMENT OR ALLEGED STATEMENT OR OMISSION OR ALLEGED
OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY OR ITS REPRESENTATIVES BY OR ON BEHALF OF SUCH
PARTICIPATING HOLDER, SPECIFICALLY FOR USE THEREIN AND REIMBURSE SUCH
INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM AS SUCH EXPENSES ARE
INCURRED; PROVIDED, HOWEVER, THAT THE AGGREGATE AMOUNT WHICH ANY SUCH
PARTICIPATING HOLDER SHALL BE REQUIRED TO PAY PURSUANT TO THIS
SECTION 2.9(B) AND SECTIONS 2.9(C) AND (E) SHALL IN NO CASE BE GREATER THAN THE
AMOUNT OF THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH PARTICIPATING HOLDER UPON
THE SALE OF THE REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT
GIVING RISE TO SUCH CLAIM.  THE COMPANY AND EACH PARTICIPATING HOLDER HEREBY
ACKNOWLEDGE AND AGREE THAT, UNLESS OTHERWISE EXPRESSLY AGREED TO IN WRITING BY
SUCH PARTICIPATING HOLDERS TO THE CONTRARY, FOR ALL PURPOSES OF THIS AGREEMENT,
THE ONLY INFORMATION FURNISHED OR TO BE FURNISHED TO THE COMPANY FOR USE IN ANY
SUCH REGISTRATION STATEMENT, PRELIMINARY OR FINAL PROSPECTUS OR AMENDMENT OR
SUPPLEMENT THERETO OR ANY FREE WRITING PROSPECTUS ARE STATEMENTS SPECIFICALLY
RELATING TO (A) THE BENEFICIAL OWNERSHIP OF SHARES OF COMMON EQUITY BY SUCH
PARTICIPATING HOLDER AND ITS AFFILIATES AND (B) THE NAME AND ADDRESS OF SUCH
PARTICIPATING HOLDER.  SUCH INDEMNITY AND REIMBURSEMENT OF EXPENSES SHALL REMAIN
IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF
SUCH INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER OF SUCH SECURITIES BY SUCH
HOLDER.


 


(C)           INDEMNIFICATION SIMILAR TO THAT SPECIFIED IN THE PRECEDING
PARAGRAPHS (A) AND (B) OF THIS SECTION 2.9 (WITH APPROPRIATE MODIFICATIONS)
SHALL BE GIVEN BY THE COMPANY AND EACH PARTICIPATING HOLDER WITH RESPECT TO ANY
REQUIRED REGISTRATION OR OTHER QUALIFICATION OF SECURITIES UNDER ANY APPLICABLE
SECURITIES AND STATE “BLUE SKY” LAWS.


 


(D)           ANY PERSON ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL
NOTIFY PROMPTLY THE INDEMNIFYING PARTY IN WRITING OF THE COMMENCEMENT OF ANY
ACTION OR PROCEEDING WITH RESPECT TO WHICH A CLAIM FOR INDEMNIFICATION MAY BE
MADE PURSUANT TO THIS SECTION 2.9, BUT THE FAILURE OF ANY INDEMNIFIED PARTY TO
PROVIDE SUCH NOTICE SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
UNDER THE PRECEDING PARAGRAPHS OF THIS SECTION 2.9, EXCEPT TO THE EXTENT THE
INDEMNIFYING PARTY IS MATERIALLY AND ACTUALLY PREJUDICED THEREBY AND SHALL NOT
RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY
INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS ARTICLE 2.  IN CASE ANY ACTION OR
PROCEEDING IS BROUGHT AGAINST AN INDEMNIFIED PARTY, THE INDEMNIFYING PARTY SHALL
BE ENTITLED TO (X) PARTICIPATE IN SUCH ACTION OR PROCEEDING AND (Y), UNLESS, IN
THE REASONABLE OPINION OF OUTSIDE COUNSEL TO THE INDEMNIFIED PARTY, A CONFLICT
OF INTEREST BETWEEN SUCH INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST IN
RESPECT OF SUCH CLAIM, ASSUME THE DEFENSE THEREOF JOINTLY WITH ANY OTHER
INDEMNIFYING PARTY SIMILARLY NOTIFIED, WITH COUNSEL REASONABLY SATISFACTORY TO
SUCH INDEMNIFIED PARTY.  THE INDEMNIFYING PARTY SHALL PROMPTLY NOTIFY THE
INDEMNIFIED PARTY OF ITS DECISION TO ASSUME THE DEFENSE OF SUCH ACTION OR
PROCEEDING.  IF, AND AFTER, THE INDEMNIFIED PARTY HAS RECEIVED SUCH NOTICE FROM
THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO SUCH
INDEMNIFIED PARTY FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE OF SUCH ACTION OR PROCEEDING
OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT (I) IF THE
INDEMNIFYING PARTY FAILS TO TAKE REASONABLE STEPS NECESSARY TO DEFEND DILIGENTLY
THE ACTION OR PROCEEDING WITHIN TWENTY (20) DAYS AFTER RECEIVING NOTICE FROM
SUCH INDEMNIFIED PARTY THAT THE INDEMNIFIED PARTY BELIEVES IT HAS FAILED TO DO
SO; OR (II) IF SUCH INDEMNIFIED PARTY WHO IS A DEFENDANT IN ANY ACTION OR
PROCEEDING WHICH IS ALSO BROUGHT AGAINST THE INDEMNIFYING PARTY

 

20

--------------------------------------------------------------------------------


 


REASONABLY SHALL HAVE CONCLUDED THAT THERE MAY BE ONE OR MORE LEGAL OR EQUITABLE
DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY WHICH ARE NOT AVAILABLE TO THE
INDEMNIFYING PARTY OR WHICH MAY CONFLICT WITH THOSE AVAILABLE TO ANOTHER
INDEMNIFIED PARTY WITH RESPECT TO SUCH CLAIM; OR (III) IF REPRESENTATION OF BOTH
PARTIES BY THE SAME COUNSEL IS OTHERWISE INAPPROPRIATE UNDER APPLICABLE
STANDARDS OF PROFESSIONAL CONDUCT, THEN, IN ANY SUCH CASE, THE INDEMNIFIED PARTY
SHALL HAVE THE RIGHT TO ASSUME OR CONTINUE ITS OWN DEFENSE AS SET FORTH ABOVE
(BUT WITH NO MORE THAN ONE FIRM OF COUNSEL FOR ALL INDEMNIFIED PARTIES IN EACH
JURISDICTION, EXCEPT TO THE EXTENT ANY INDEMNIFIED PARTY OR PARTIES REASONABLY
SHALL HAVE MADE A CONCLUSION DESCRIBED IN CLAUSE (II) OR (III) ABOVE) AND THE
INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY EXPENSES THEREFOR.  NO INDEMNIFYING
PARTY SHALL, WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY, EFFECT THE
SETTLEMENT OR COMPROMISE OF, OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH
RESPECT TO, ANY PENDING OR THREATENED ACTION OR CLAIM IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PARTY IS AN ACTUAL OR POTENTIAL PARTY TO SUCH ACTION OR CLAIM),
UNLESS SUCH SETTLEMENT OR COMPROMISE (I) INCLUDES AN UNCONDITIONAL RELEASE OF
SUCH INDEMNIFIED PARTY FROM ALL LIABILITY ON ANY CLAIMS THAT ARE THE SUBJECT
MATTER OF SUCH ACTION OR CLAIM AND (II) DOES NOT INCLUDE A STATEMENT AS TO, OR
AN ADMISSION OF, FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF AN
INDEMNIFIED PARTY. THE INDEMNITY OBLIGATIONS CONTAINED IN SECTIONS 2.9(A) AND
2.9(B) SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE CONSENT
OF THE INDEMNIFIED PARTY WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.


 


(E)           IF FOR ANY REASON THE FOREGOING INDEMNITY IS HELD BY A COURT OF
COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY UNDER SECTIONS
2.9(A), (B) OR (C), THEN EACH APPLICABLE INDEMNIFYING PARTY SHALL CONTRIBUTE TO
THE AMOUNT PAID OR PAYABLE TO SUCH INDEMNIFIED PARTY AS A RESULT OF ANY CLAIM IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY, ON THE ONE HAND, AND THE INDEMNIFIED PARTY, ON THE OTHER
HAND, WITH RESPECT TO SUCH CLAIM AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT SHALL BE DETERMINED BY A COURT OF LAW BY
REFERENCE TO, AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT
OF A MATERIAL FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT
RELATES TO INFORMATION SUPPLIED BY THE INDEMNIFYING PARTY OR THE INDEMNIFIED
PARTY AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND
OPPORTUNITY TO CORRECT OR PREVENT SUCH UNTRUE STATEMENT OR OMISSION.  IF,
HOWEVER, THE ALLOCATION PROVIDED IN THE SECOND PRECEDING SENTENCE IS NOT
PERMITTED BY APPLICABLE LAW, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO
THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT NOT ONLY SUCH RELATIVE FAULTS BUT ALSO THE RELATIVE
BENEFITS OF THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE PARTIES HERETO AGREE THAT IT WOULD
NOT BE JUST AND EQUITABLE IF ANY CONTRIBUTION PURSUANT TO THIS
SECTION 2.9(E) WERE TO BE DETERMINED BY PRO RATA ALLOCATION OR BY ANY OTHER
METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE CONSIDERATIONS
REFERRED TO IN THE PRECEDING SENTENCES OF THIS SECTION 2.9(E).  THE AMOUNT PAID
OR PAYABLE IN RESPECT OF ANY CLAIM SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH CLAIM.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.  NOTWITHSTANDING ANYTHING IN THIS
SECTION 2.9(E) TO THE CONTRARY, NO INDEMNIFYING PARTY (OTHER THAN THE COMPANY)
SHALL BE REQUIRED PURSUANT TO THIS SECTION 2.9(E) TO CONTRIBUTE ANY AMOUNT
GREATER THAN THE AMOUNT OF THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH
INDEMNIFYING PARTY UPON THE SALE OF THE REGISTRABLE SECURITIES

 

21

--------------------------------------------------------------------------------


 


PURSUANT TO THE REGISTRATION STATEMENT GIVING RISE TO SUCH CLAIM, LESS THE
AMOUNT OF ANY INDEMNIFICATION PAYMENT MADE BY SUCH INDEMNIFYING PARTY PURSUANT
TO SECTIONS 2.9(B) AND (C).


 


(F)            THE INDEMNITY AND CONTRIBUTION AGREEMENTS CONTAINED HEREIN SHALL
BE IN ADDITION TO ANY OTHER RIGHTS TO INDEMNIFICATION OR CONTRIBUTION WHICH ANY
INDEMNIFIED PARTY MAY HAVE PURSUANT TO LAW OR CONTRACT AND SHALL REMAIN
OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE OR
OMITTED BY OR ON BEHALF OF ANY INDEMNIFIED PARTY AND SHALL SURVIVE THE TRANSFER
OF THE REGISTRABLE SECURITIES BY ANY SUCH PARTY AND THE COMPLETION OF ANY
OFFERING OF REGISTRABLE SECURITIES IN A REGISTRATION STATEMENT.  IN THE EVENT
ONE OR MORE HOLDERS EFFECT A PARTNER DISTRIBUTION PURSUANT TO A REGISTRATION
STATEMENT IN WHICH THE NAME OF PARTNERS, MEMBERS OR SHAREHOLDERS WHO RECEIVE A
DISTRIBUTION ARE NAMED IN A PROSPECTUS SUPPLEMENT OR REGISTRATION STATEMENT, THE
PARTNERS, MEMBERS OR SHAREHOLDERS SO NAMED SHALL BE ENTITLED TO INDEMNIFICATION
AND CONTRIBUTION BY THE COMPANY TO THE SAME EXTENT AS A HOLDER HEREUNDER.


 


(G)           THE INDEMNIFICATION AND CONTRIBUTION REQUIRED BY THIS SECTION 2.9
SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF
THE INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR EXPENSE, LOSS,
DAMAGE OR LIABILITY IS INCURRED; PROVIDED, HOWEVER, THAT THE RECIPIENT THEREOF
HEREBY UNDERTAKES TO REPAY SUCH PAYMENTS IF AND TO THE EXTENT IT SHALL BE
DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT SUCH RECIPIENT IS NOT
ENTITLED TO SUCH PAYMENT HEREUNDER.


 


3.             UNDERWRITTEN OFFERINGS.


 


3.1.          REQUESTED UNDERWRITTEN OFFERINGS.  IF THE INITIATING HOLDERS
REQUEST AN UNDERWRITTEN OFFERING PURSUANT TO A REGISTRATION UNDER SECTION 2.1
(PURSUANT TO A REQUEST FOR A REGISTRATION STATEMENT TO BE FILED IN CONNECTION
WITH A SPECIFIC UNDERWRITTEN OFFERING OR A REQUEST FOR A SHELF TAKEDOWN IN THE
FORM OF AN UNDERWRITTEN OFFERING), THE COMPANY SHALL ENTER INTO A CUSTOMARY
UNDERWRITING AGREEMENT WITH THE UNDERWRITERS.  SUCH UNDERWRITING AGREEMENT SHALL
(I) BE SATISFACTORY IN FORM AND SUBSTANCE TO THE MAJORITY PARTICIPATING HOLDERS,
(II) CONTAIN TERMS NOT INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT AND
(III) CONTAIN SUCH REPRESENTATIONS AND WARRANTIES BY, AND SUCH OTHER AGREEMENTS
ON THE PART OF, THE COMPANY AND SUCH OTHER TERMS AS ARE GENERALLY PREVAILING IN
AGREEMENTS OF THAT TYPE, INCLUDING, WITHOUT LIMITATION, INDEMNITIES AND
CONTRIBUTION AGREEMENTS ON SUBSTANTIALLY THE SAME TERMS AS THOSE CONTAINED
HEREIN.  ANY PARTICIPATING HOLDER SHALL BE A PARTY TO SUCH UNDERWRITING
AGREEMENT AND MAY, AT ITS OPTION, REQUIRE THAT ANY OR ALL OF THE REPRESENTATIONS
AND WARRANTIES BY, AND THE OTHER AGREEMENTS ON THE PART OF, THE COMPANY TO AND
FOR THE BENEFIT OF SUCH UNDERWRITERS SHALL ALSO BE MADE TO AND FOR THE BENEFIT
OF SUCH PARTICIPATING HOLDER AND THAT ANY OR ALL OF THE CONDITIONS PRECEDENT TO
THE OBLIGATIONS OF SUCH UNDERWRITERS UNDER SUCH UNDERWRITING AGREEMENT BE
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SUCH PARTICIPATING HOLDER; PROVIDED,
HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED TO MAKE ANY REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO WRITTEN INFORMATION SPECIFICALLY PROVIDED BY A
PARTICIPATING HOLDER FOR INCLUSION IN THE REGISTRATION STATEMENT.  EACH SUCH
PARTICIPATING HOLDER SHALL NOT BE REQUIRED TO MAKE ANY REPRESENTATIONS OR
WARRANTIES TO OR AGREEMENTS WITH THE COMPANY OR THE UNDERWRITERS OTHER THAN
REPRESENTATIONS, WARRANTIES OR AGREEMENTS REGARDING SUCH PARTICIPATING HOLDER,
ITS OWNERSHIP OF AND TITLE TO THE REGISTRABLE SECURITIES, ANY WRITTEN
INFORMATION SPECIFICALLY PROVIDED BY SUCH PARTICIPATING HOLDER FOR INCLUSION IN
THE REGISTRATION STATEMENT AND ITS INTENDED METHOD OF DISTRIBUTION; AND ANY
LIABILITY OF SUCH PARTICIPATING HOLDER TO ANY UNDERWRITER OR OTHER PERSON UNDER
SUCH UNDERWRITING AGREEMENT

 

22

--------------------------------------------------------------------------------


 


SHALL BE LIMITED TO THE AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH HOLDER UPON
THE SALE OF THE REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT
AND SHALL BE LIMITED TO LIABILITY FOR WRITTEN INFORMATION SPECIFICALLY PROVIDED
BY SUCH PARTICIPATING HOLDER.


 


3.2.          PIGGYBACK UNDERWRITTEN OFFERINGS.  IN THE CASE OF A REGISTRATION
PURSUANT TO SECTION 2.2 WHICH INVOLVES AN UNDERWRITTEN OFFERING, THE COMPANY
SHALL ENTER INTO AN UNDERWRITING AGREEMENT IN CONNECTION THEREWITH AND ALL OF
THE PARTICIPATING HOLDERS’ REGISTRABLE SECURITIES TO BE INCLUDED IN SUCH
REGISTRATION SHALL BE SUBJECT TO SUCH UNDERWRITING AGREEMENT.  ANY PARTICIPATING
HOLDER MAY, AT ITS OPTION, REQUIRE THAT ANY OR ALL OF THE REPRESENTATIONS AND
WARRANTIES BY, AND THE OTHER AGREEMENTS ON THE PART OF, THE COMPANY TO AND FOR
THE BENEFIT OF SUCH UNDERWRITERS SHALL ALSO BE MADE TO AND FOR THE BENEFIT OF
SUCH PARTICIPATING HOLDER AND THAT ANY OR ALL OF THE CONDITIONS PRECEDENT TO THE
OBLIGATIONS OF SUCH UNDERWRITERS UNDER SUCH UNDERWRITING AGREEMENT BE CONDITIONS
PRECEDENT TO THE OBLIGATIONS OF SUCH PARTICIPATING HOLDER; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL NOT BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES
WITH RESPECT TO WRITTEN INFORMATION SPECIFICALLY PROVIDED BY A PARTICIPATING
HOLDER FOR INCLUSION IN THE REGISTRATION STATEMENT.  EACH SUCH PARTICIPATING
HOLDER SHALL NOT BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES TO OR
AGREEMENTS WITH THE COMPANY OR THE UNDERWRITERS OTHER THAN REPRESENTATIONS,
WARRANTIES OR AGREEMENTS REGARDING SUCH PARTICIPATING HOLDER, ITS OWNERSHIP OF
AND TITLE TO THE REGISTRABLE SECURITIES, ANY WRITTEN INFORMATION SPECIFICALLY
PROVIDED BY SUCH PARTICIPATING HOLDER FOR INCLUSION IN THE REGISTRATION
STATEMENT AND ITS INTENDED METHOD OF DISTRIBUTION; AND ANY LIABILITY OF SUCH
PARTICIPATING HOLDER TO ANY UNDERWRITER OR OTHER PERSON UNDER SUCH UNDERWRITING
AGREEMENT SHALL BE LIMITED TO THE AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH
PARTICIPATING HOLDER UPON THE SALE OF THE REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT AND SHALL BE LIMITED TO LIABILITY FOR WRITTEN INFORMATION
SPECIFICALLY PROVIDED BY SUCH PARTICIPATING HOLDER.


 


4.             GENERAL.


 


4.1.          ADJUSTMENTS AFFECTING REGISTRABLE SECURITIES.  THE COMPANY AGREES
THAT IT SHALL NOT EFFECT OR PERMIT TO OCCUR ANY COMBINATION OR SUBDIVISION OF
SHARES OF COMMON EQUITY WHICH WOULD ADVERSELY AFFECT THE ABILITY OF ANY HOLDER
OF ANY REGISTRABLE SECURITIES TO INCLUDE SUCH REGISTRABLE SECURITIES IN ANY
REGISTRATION OR OFFERING CONTEMPLATED BY THIS AGREEMENT OR THE MARKETABILITY OF
SUCH REGISTRABLE SECURITIES IN ANY SUCH REGISTRATION OR OFFERING.  THE COMPANY
AGREES THAT IT WILL TAKE ALL REASONABLE STEPS NECESSARY TO EFFECT A SUBDIVISION
OF SHARES OF COMMON EQUITY IF IN THE REASONABLE JUDGMENT OF (A) THE MAJORITY
PARTICIPATING HOLDERS OR (B) THE MANAGING UNDERWRITER FOR THE OFFERING IN
RESPECT OF SUCH DEMAND REGISTRATION REQUEST, SUCH SUBDIVISION WOULD ENHANCE THE
MARKETABILITY OF THE REGISTRABLE SECURITIES.  EACH HOLDER AGREES TO VOTE ALL OF
ITS SHARES OF CAPITAL STOCK IN A MANNER, AND TO TAKE ALL OTHER ACTIONS
NECESSARY, TO PERMIT THE COMPANY TO CARRY OUT THE INTENT OF THE PRECEDING
SENTENCE INCLUDING, WITHOUT LIMITATION, VOTING IN FAVOR OF AN AMENDMENT TO THE
COMPANY’S ORGANIZATIONAL DOCUMENTS IN ORDER TO INCREASE THE NUMBER OF AUTHORIZED
SHARES OF CAPITAL STOCK OF THE COMPANY.  IN ANY EVENT, THE PROVISIONS OF THIS
AGREEMENT SHALL APPLY, TO THE FULL EXTENT SET FORTH HEREIN WITH RESPECT TO THE
REGISTRABLE SECURITIES, TO ANY AND ALL SHARES OF CAPITAL STOCK OF THE COMPANY OR
ANY SUCCESSOR OR ASSIGN OF THE COMPANY (WHETHER BY MERGER, SHARE EXCHANGE,
CONSOLIDATION, SALE OF ASSETS OR OTHERWISE) WHICH MAY BE ISSUED IN RESPECT OF,
IN EXCHANGE FOR OR IN SUBSTITUTION OF, REGISTRABLE SECURITIES AND SHALL BE
APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDENDS, SPLITS, REVERSE SPLITS,
COMBINATIONS, RECAPITALIZATIONS AND THE LIKE OCCURRING AFTER THE DATE HEREOF.

 

23

--------------------------------------------------------------------------------


 


4.2.          RULE 144 AND RULE 144A.  IF THE COMPANY SHALL HAVE FILED A
REGISTRATION STATEMENT PURSUANT TO THE REQUIREMENTS OF SECTION 12 OF THE
EXCHANGE ACT OR A REGISTRATION STATEMENT PURSUANT TO THE REQUIREMENTS OF THE
SECURITIES ACT IN RESPECT OF THE COMMON EQUITY OR COMMON EQUITY EQUIVALENTS, THE
COMPANY COVENANTS THAT (I) SO LONG AS IT REMAINS SUBJECT TO THE REPORTING
PROVISIONS OF THE EXCHANGE ACT, IT WILL TIMELY FILE THE REPORTS REQUIRED TO BE
FILED BY IT UNDER THE SECURITIES ACT OR THE EXCHANGE ACT (INCLUDING, BUT NOT
LIMITED TO, THE REPORTS UNDER SECTIONS 13 AND 15(D) OF THE EXCHANGE ACT REFERRED
TO IN SUBPARAGRAPH (C)(1) OF RULE 144 UNDER THE SECURITIES ACT, AS SUCH RULE MAY
BE AMENDED (“RULE 144”)) OR, IF THE COMPANY IS NOT REQUIRED TO FILE SUCH
REPORTS, IT WILL, UPON THE REQUEST OF ANY HOLDER, MAKE PUBLICLY AVAILABLE OTHER
INFORMATION SO LONG AS NECESSARY TO PERMIT SALES BY SUCH HOLDER UNDER RULE 144,
RULE 144A UNDER THE SECURITIES ACT, AS SUCH RULE MAY BE AMENDED (“RULE 144A”),
OR ANY SIMILAR RULES OR REGULATIONS HEREAFTER ADOPTED BY THE SEC, AND (II) IT
WILL TAKE SUCH FURTHER ACTION AS ANY HOLDER MAY REASONABLY REQUEST, ALL TO THE
EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH HOLDER TO SELL REGISTRABLE
SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATION
OF THE EXEMPTIONS PROVIDED BY (A) RULE 144, (B) RULE 144A OR (C) ANY SIMILAR
RULE OR REGULATION HEREAFTER ADOPTED BY THE SEC.  UPON THE REQUEST OF ANY HOLDER
OF REGISTRABLE SECURITIES, THE COMPANY WILL DELIVER TO SUCH HOLDER A WRITTEN
STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT (AT ANY TIME AFTER IT HAS
BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS), OR THAT IT QUALIFIES AS A
REGISTRANT WHOSE SECURITIES MAY BE RESOLD PURSUANT TO FORM S-3 (AT ANY TIME
AFTER IT SO QUALIFIES), A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF
THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY AND
SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED IN AVAILING ANY HOLDER OF
ANY RULE OR REGULATION OF THE SEC WHICH PERMITS THE SELLING OF ANY SUCH
SECURITIES WITHOUT REGISTRATION OR PURSUANT TO SUCH FORM.


 


4.3.          AMENDMENTS AND WAIVERS.  ANY PROVISION OF THIS AGREEMENT MAY BE
AMENDED AND THE OBSERVANCE THEREOF MAY BE WAIVED (EITHER GENERALLY OR IN A
PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY) ONLY WITH THE
WRITTEN CONSENT OF THE COMPANY AND THE SPONSORS HOLDING A MAJORITY OF THE
REGISTRABLE SECURITIES THEN HELD BY ALL SPONSORS; PROVIDED THAT ANY AMENDMENT OR
WAIVER THAT RESULTS IN A NON-PRO RATA MATERIAL ADVERSE EFFECT ON THE RIGHTS OF
MANAGEMENT VIS-À-VIS THE RIGHTS OF THE SPONSORS UNDER THIS AGREEMENT WILL
REQUIRE THE WRITTEN CONSENT OF MANAGEMENT HOLDING A MAJORITY OF THE REGISTRABLE
SECURITIES THEN HELD BY ALL MANAGEMENT.  ANY AMENDMENT OR WAIVER EFFECTED IN
ACCORDANCE WITH THIS SECTION 4.3 SHALL BE BINDING UPON EACH HOLDER AND THE
COMPANY.  ANY WAIVER OF ANY BREACH OR DEFAULT BY ANY OTHER PARTY OF ANY OF THE
TERMS OF THIS AGREEMENT EFFECTED IN ACCORDANCE WITH THIS SECTION 4.3 SHALL NOT
OPERATE AS A WAIVER OF ANY OTHER BREACH OR DEFAULT, WHETHER SIMILAR TO OR
DIFFERENT FROM THE BREACH OR DEFAULT WAIVED.  NO WAIVER OF ANY PROVISION OF THIS
AGREEMENT SHALL BE IMPLIED FROM ANY COURSE OF DEALING BETWEEN THE PARTIES HERETO
OR FROM ANY FAILURE BY ANY PARTY TO ASSERT ITS OR HIS OR HER RIGHTS HEREUNDER ON
ANY OCCASION OR SERIES OF OCCASIONS.


 


4.4.          NOTICES.  UNLESS OTHERWISE SPECIFIED HEREIN, ALL NOTICES,
CONSENTS, APPROVALS, REPORTS, DESIGNATIONS, REQUESTS, WAIVERS, ELECTIONS AND
OTHER COMMUNICATIONS AUTHORIZED OR REQUIRED TO BE GIVEN PURSUANT TO THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN, MADE OR DELIVERED (AND SHALL
BE DEEMED TO HAVE BEEN DULY GIVEN, MADE OR DELIVERED UPON RECEIPT) BY PERSONAL
HAND-DELIVERY, BY FACSIMILE TRANSMISSION, BY ELECTRONIC MAIL, BY MAILING THE
SAME IN A SEALED ENVELOPE, REGISTERED FIRST-CLASS MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, OR BY AIR COURIER GUARANTEEING OVERNIGHT DELIVERY, ADDRESSED
TO THE COMPANY AT THE ADDRESS SET FORTH BELOW

 

24

--------------------------------------------------------------------------------


 


OR TO THE APPLICABLE HOLDER AT THE ADDRESS INDICATED ON SCHEDULE A HERETO (OR AT
SUCH OTHER ADDRESS FOR A HOLDER AS SHALL BE SPECIFIED BY LIKE NOTICE):


 

(I)                                     IF TO THE COMPANY, TO:

 

Cobalt International Energy, Inc.

Two Post Oak Central

1980 Post Oak Blvd., Suite 1200

Houston, TX 77056

Attention: Joseph H. Bryant

Facsimile No.: (713) 579-9184

E-mail: joe.bryant@cobaltintl.com

 

with copies to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention:         Christopher Mayer

  Richard D. Truesdell, Jr.

Facsimile No.: (212) 701-5338

(212) 701-5674

E-mail: chris.mayer@davispolk.com

richard.truesdell@davispolk.com

 


4.5.          SUCCESSORS AND ASSIGNS.  A HOLDER MAY ASSIGN HIS RIGHTS IN THIS
AGREEMENT WITHOUT THE COMPANY’S CONSENT TO AN ASSIGNEE OF REGISTRABLE SECURITIES
WHICH (I) IS WITH RESPECT TO ANY HOLDER, THE SPOUSE, PARENT, SIBLING, CHILD,
STEP-CHILD OR GRANDCHILD OF SUCH HOLDER, OR THE SPOUSE THEREOF AND ANY TRUST,
LIMITED LIABILITY COMPANY, LIMITED PARTNERSHIP, PRIVATE FOUNDATION OR OTHER
ESTATE PLANNING VEHICLE FOR SUCH HOLDER OR FOR THE BENEFIT OF ANY OF THE
FOREGOING OR OTHER PERSONS PURSUANT TO THE LAWS OF DESCENT AND DISTRIBUTION, OR
(II) IS A LEGATEE, EXECUTOR OR OTHER FIDUCIARY PURSUANT TO A LAST WILL AND
TESTAMENT OF THE HOLDER OR PURSUANT TO THE TERMS OF ANY TRUST WHICH TAKE EFFECT
UPON THE DEATH OF THE HOLDER.  FURTHERMORE, ANY HOLDER MAY ASSIGN ITS RIGHTS IN
THIS AGREEMENT WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT TO ANY PARTY;
PROVIDED THAT SUCH ASSIGNMENT OCCURS IN CONNECTION WITH THE TRANSFER OF ALL, BUT
NOT LESS THAN ALL, OF SUCH HOLDER’S REGISTRABLE SECURITIES IN A SINGLE
TRANSACTION (TO THE EXTENT SUCH TRANSFER IS OTHERWISE PERMISSIBLE).  ANY
ASSIGNMENT SHALL BE CONDITIONED UPON PRIOR WRITTEN NOTICE TO THE COMPANY OR
IDENTIFYING THE NAME AND ADDRESS OF SUCH ASSIGNEE AND ANY OTHER MATERIAL
INFORMATION AS TO THE IDENTITY OF SUCH ASSIGNEE AS MAY BE REASONABLY REQUESTED,
AND SCHEDULE A HERETO SHALL BE UPDATED TO REFLECT SUCH ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 4.5, ANY
HOLDER MAY ELECT TO TRANSFER ALL OR A PORTION OF ITS REGISTRABLE SECURITIES TO
ANY THIRD PARTY (TO THE EXTENT SUCH TRANSFER IS OTHERWISE PERMISSIBLE) WITHOUT
ASSIGNING ITS RIGHTS HEREUNDER WITH RESPECT THERETO, PROVIDED THAT IN ANY SUCH
EVENT ALL RIGHTS UNDER THIS AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES
SO TRANSFERRED SHALL CEASE AND TERMINATE.  THIS AGREEMENT MAY NOT BE ASSIGNED BY
THE COMPANY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE SPONSORS HOLDING A
MAJORITY OF THE REGISTRABLE SECURITIES HELD BY ALL SPONSORS.

 

25

--------------------------------------------------------------------------------


 


4.6.          LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS.  FROM AND AFTER THE
EFFECTIVE DATE OF THE FIRST REGISTRATION STATEMENT FILED BY THE COMPANY FOR THE
OFFERING OF ITS SECURITIES TO THE GENERAL PUBLIC, THE COMPANY MAY, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE HOLDERS, ENTER INTO ANY AGREEMENT WITH ANY HOLDER
OR PROSPECTIVE HOLDER OF ANY SECURITIES OF THE COMPANY WHICH PROVIDES SUCH
HOLDER OR PROSPECTIVE HOLDER OF SECURITIES OF THE COMPANY COMPARABLE, BUT NOT
MORE FAVORABLE OR CONFLICTING, INFORMATION AND REGISTRATION RIGHTS GRANTED TO
THE HOLDERS HEREBY.


 


4.7.          GOLDMAN, SACHS & CO. AND AFFILIATES.  NOTWITHSTANDING ANYTHING IN
THIS AGREEMENT, NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL IN ANY WAY LIMIT
GOLDMAN, SACHS & CO. OR ANY OF ITS AFFILIATES (OTHER THAN ANY GSCP ENTITY AS
EXPRESSLY SET FORTH IN THIS AGREEMENT) FROM ENGAGING IN ANY BROKERAGE,
INVESTMENT ADVISORY, FINANCIAL ADVISORY, ANTI-RAID ADVISORY, PRINCIPALING,
MERGER ADVISORY, FINANCING, ASSET MANAGEMENT, TRADING, MARKET MAKING, ARBITRAGE,
INVESTMENT ACTIVITY AND OTHER SIMILAR ACTIVITIES CONDUCTED IN THE ORDINARY
COURSE OF THEIR BUSINESS.


 


4.8.          ENTIRE AGREEMENT.  THIS AGREEMENT, THE STOCKHOLDERS AGREEMENT AND
THE OTHER AGREEMENTS REFERENCED HEREIN AND THEREIN CONSTITUTE THE ENTIRE
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF,
AND SUPERSEDE ANY PRIOR AGREEMENT OR UNDERSTANDING AMONG THEM WITH RESPECT TO
THE MATTERS REFERRED TO HEREIN.


 


4.9.          GOVERNING LAW; WAIVER OF JURY TRIAL; JURISDICTION.


 


(A)           GOVERNING LAW.  THIS AGREEMENT IS GOVERNED BY AND WILL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE (WHETHER OF NEW YORK OR ANY OTHER
JURISDICTION) THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS
AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.


 


(B)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE PARTIES HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF. THE COMPANY OR
ANY HOLDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 4.9(B) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHTS TO TRIAL BY JURY.


 


(C)           JURISDICTION.  EACH OF THE PARTIES HERETO (I) CONSENTS TO SUBMIT
ITSELF TO THE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE COUNTY AND CITY OF NEW YORK IN THE EVENT ANY DISPUTE ARISES OUT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
(II) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM SUCH COURT, (III) AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE COURTS
OF THE STATE OF NEW YORK LOCATED IN THE COUNTY AND CITY OF NEW YORK AND (IV) TO
THE FULLEST EXTENT PERMITTED BY LAW, CONSENTS TO SERVICE BEING MADE THROUGH THE
NOTICE PROCEDURES SET FORTH IN SECTION 4.4.  EACH PARTY HERETO HEREBY AGREES
THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, SERVICE OF ANY PROCESS, SUMMONS,
NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO THE RESPECTIVE ADDRESSES SET FORTH
IN SECTION 4.4 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT OR PROCEEDING
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY

 

26

--------------------------------------------------------------------------------


 


4.10.        INTERPRETATION; CONSTRUCTION.


 


(A)           THE TABLE OF CONTENTS AND HEADINGS HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, DO NOT CONSTITUTE PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED
TO LIMIT OR OTHERWISE AFFECT ANY OF THE PROVISIONS HEREOF.  WHERE A REFERENCE IN
THIS AGREEMENT IS MADE TO A SECTION, SUCH REFERENCE SHALL BE TO A SECTION OF
THIS AGREEMENT UNLESS OTHERWISE INDICATED.  WHENEVER THE WORDS “INCLUDE,”
“INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE
FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”


 


(B)           THE PARTIES HAVE PARTICIPATED JOINTLY IN NEGOTIATING AND DRAFTING
THIS AGREEMENT.  IN THE EVENT THAT AN AMBIGUITY OR A QUESTION OF INTENT OR
INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY
BY THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR
DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY PROVISION OF THIS
AGREEMENT.


 


4.11.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
SEPARATE COUNTERPARTS EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


4.12.        SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT
SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, SUCH PROVISION SHALL BE CONSTRUED BY
LIMITING IT SO AS TO BE VALID, LEGAL AND ENFORCEABLE TO THE MAXIMUM EXTENT
PROVIDED BY LAW AND THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED
THEREBY.


 


4.13.        SPECIFIC PERFORMANCE.  IT IS HEREBY AGREED AND ACKNOWLEDGED THAT IT
WILL BE IMPOSSIBLE TO MEASURE THE MONEY DAMAGES THAT WOULD BE SUFFERED IF THE
PARTIES FAIL TO COMPLY WITH ANY OF THE OBLIGATIONS IMPOSED ON THEM BY THIS
AGREEMENT AND THAT, IN THE EVENT OF ANY SUCH FAILURE, AN AGGRIEVED PARTY WILL BE
IRREPARABLY DAMAGED AND WILL NOT HAVE AN ADEQUATE REMEDY AT LAW.  EACH PARTY
HERETO SHALL, THEREFORE, BE ENTITLED (IN ADDITION TO ANY OTHER REMEDY TO WHICH
SUCH PARTY MAY BE ENTITLED AT LAW OR IN EQUITY) TO INJUNCTIVE RELIEF, INCLUDING
SPECIFIC PERFORMANCE, TO ENFORCE SUCH OBLIGATIONS, WITHOUT THE POSTING OF ANY
BOND, AND IF ANY ACTION SHOULD BE BROUGHT IN EQUITY TO ENFORCE ANY OF THE
PROVISIONS OF THIS AGREEMENT, NONE OF THE PARTIES HERETO SHALL RAISE THE DEFENSE
THAT THERE IS AN ADEQUATE REMEDY AT LAW.


 


4.14.        FURTHER ASSURANCES.  EACH PARTY HERETO SHALL DO AND PERFORM OR
CAUSE TO BE DONE AND PERFORMED ALL SUCH FURTHER ACTS AND THINGS AND SHALL
EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS, AND
DOCUMENTS AS ANY OTHER PARTY HERETO REASONABLY MAY REQUEST IN ORDER TO CARRY OUT
THE INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27

--------------------------------------------------------------------------------


 

 

COMPANY

 

 

 

COBALT INTERNATIONAL ENERGY, INC.

 

 

 

 

 

By:

/s/ Joseph H. Bryant

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SPONSORS:

 

 

 

C/R COBALT INVESTMENT PARTNERSHIP, L.P.

 

 

 

By:

CARLYLE/RIVERSTONE

 

 

ENERGY PARTNERS II, L.P.,

 

 

its general partner

 

 

 

 

By:

C/R ENERGY GP II, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

 

 

 

C/R ENERGY COINVESTMENT II, L.P.

 

 

 

 

By:

CARLYLE/RIVERSTONE

 

 

ENERGY PARTNERS II, L.P.,

 

 

its general partner

 

 

 

 

By:

C/R ENERGY GP II, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

 

 

 

RIVERSTONE ENERGY COINVESTMENT III, L.P.

 

 

 

 

By:

RIVERSTONE COINVESTMENT GP, LLC

 

 

 

 

By:

RIVERSTONE HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CARLYLE ENERGY COINVESTMENT III, L.P.

 

 

 

By:

CARLYLE ENERGY COINVESTMENT III GP, L.L.C.,

 

 

its general partner

 

 

 

 

 

By:

TCG HOLDINGS, L.L.C.

 

 

its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

Name:

Daniel A. D’Aniello

 

 

Title:

Managing Director

 

 

 

 

 

C/R ENERGY III COBALT PARTNERSHIP, L.P.

 

 

 

 

 

By:

CARLYLE/RIVERSTONE ENERGY

 

 

PARTNERS III, L.P.,

 

 

its general partner

 

 

 

 

 

By:

C/R ENERGY GP III, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

 

 

 

 

CARLYLE/RIVERSTONE GLOBAL ENERGY AND POWER FUND III, L.P.

 

 

 

 

 

By:

CARLYLE/RIVERSTONE

 

 

ENERGY PARTNERS III, L.P.,

 

 

its general partner

 

 

 

 

 

By:

C/R ENERGY GP III, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Pierre F. Lapeyre, Jr

 

 

Name:

Pierre F. Lapeyre, Jr.

 

 

Title:

Authorized Person

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

GSCP V COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GS CAPITAL PARTNERS V FUND, L.P.,

 

 

its sole member

 

 

 

 

 

By:

GSCP V ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

Name:

Kenneth Pontarelli

 

 

Title:

Managing Director

 

 

 

 

 

GSCP V OFFSHORE COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GSCP V OFFSHORE COBALT

 

 

HOLDINGS, L.P.,

 

 

its sole member

 

 

 

 

 

By:

GS CAPITAL PARTNERS V OFFSHORE FUND, L.P.,

 

 

its general partner

 

 

 

 

 

By:

GSCP V OFFSHORE ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

Name:

Kenneth Pontarelli

 

 

Title:

Managing Director

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.,

 

 

 

 

 

By:

GS ADVISORS V, L.L.C.,

 

 

its general partner

 

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

Name:

Kenneth Pontarelli

 

 

Title:

Managing Director

 

 

 

 

 

GSCP V GMBH COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GSCP V GmbH Cobalt Holdings, L.P.,

 

 

its sole member

 

 

 

 

 

By:

GSCP V GmbH Cobalt Holdings,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

Name:

Kenneth Pontarelli

 

 

Title:

Managing Director

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

GSCP VI COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GS CAPITAL PARTNERS VI FUND, L.P.,

 

 

its sole member

 

 

 

 

By:

GSCP VI ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

Name:

Kenneth Pontarelli

 

 

Title:

Managing Director

 

 

 

GSCP VI OFFSHORE COBALT HOLDINGS, LLC

 

 

 

 

 

By:

GSCP VI OFFSHORE COBALT

 

 

HOLDINGS, L.P.,

 

 

its sole member

 

 

 

 

By:

GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.,

 

 

its general partner

 

 

 

 

By:

GSCP VI OFFSHORE ADVISORS, L.L.C.,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

Name:

Kenneth Pontarelli

 

 

Title:

Managing Director

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.,

 

 

 

 

 

By:

GS ADVISORS VI, L.L.C.,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

 

Name:  Kenneth Pontarelli

 

 

 

Title:  Managing Director

 

 

 

 

 

 

 

 

GSCP VI GMBH COBALT HOLDINGS, LLC

 

 

 

By:

GSCP VI GmbH Cobalt Holdings, L.P.,

 

 

 

its sole member

 

 

 

 

 

 

By:

GSCP VI GmbH Cobalt Holdings,

 

 

 

its general partner

 

 

 

 

By:

/s/ Kenneth Pontarelli

 

 

 

Name:  Kenneth Pontarelli

 

 

 

Title:  Managing Director

 

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

KERN COBALT CO-INVEST PARTNERS AP LP

 

 

 

 

 

 

 

 

By:

KERN Cobalt Group Management, Ltd.,

 

 

 

its general partner

 

 

 

 

By:

/s/ Jeffrey van Steenbergen

 

 

Name:  Jeffrey van Steenbergen

 

 

Title:  Director

 

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

FIRST RESERVE FUND XI, L.P.

 

 

 

 

 

By:

First Reserve GP XI, L.P.,

 

 

 

its general partner

 

 

 

By:

First Reserve GP XI, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Kenneth W. Moore

 

 

Name:  Kenneth W. Moore

 

 

Title:  Managing Director

 

 

 

 

 

 

 

 

FR XI ONSHORE AIV L.P.

 

 

 

By:

First Reserve GP XI, L.P.,

 

 

 

its manager

 

 

 

By:

First Reserve GP XI, Inc.,

 

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Kenneth W. Moore

 

 

Name:  Kenneth W. Moore

 

 

Title:  Managing Director

 

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MANAGEMENT:

 

 

 

 

 

 

 

 

/s/ Joseph H. Bryant

 

 

Joseph H. Bryant

 

 

 

 

 

 

 

 

/s/ Samuel H. Gillespie, III

 

 

Samuel H. Gillespie, III

 

 

 

 

 

 

 

 

/s/ James W. Farnsworth

 

 

James W. Farnsworth

 

 

 

 

 

 

 

 

/s/ James H. Painter

 

 

James H. Painter

 

 

 

 

 

 

 

 

/s/ Van P. Whitfield

 

 

Van P. Whitfield

 

 

 

 

 

 

 

 

/s/ Richard A. Smith

 

 

Richard A. Smith

 

 

 

 

 

 

 

 

/s/ John P. Wilkirson

 

 

John P. Wilkirson

 

 

 

 

 

 

 

 

/s/ Rodney L. Gray

 

 

Rodney L. Gray

 

 

[Signature page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

GSCP

 

GSCP V Cobalt Holdings, LLC

85 Broad St, 10th Floor

New York, NY 10004

Attn: Ken Pontarelli

GSCP V Offshore Cobalt Holdings, LLC

GS Capital Partners V Institutional, L.P.

GSCP V GmbH Cobalt Holdings, LLC

GSCP VI Cobalt Holdings, LLC

GSCP VI Offshore Cobalt Holdings, LLC

GS Capital Partners VI Parallel, L.P.

GSCP VI GmbH Cobalt Holdings, LLC

 

C/R

 

Riverstone Energy Coinvestment III, L.P.

c/o Riverstone Holdings LLC

712 Fifth Avenue, 51st Floor

New York, NY 10019

Attn: Greg Beard

Carlyle Energy Coinvestment III, L.P.

C/R Energy III Cobalt Partnership, L.P.

Carlyle/Riverstone Global Energy and Power Fund III, L.P.

C/R Energy Coinvestment II, L.P.

C/R Cobalt Investment Partnership, L.P.

 

First Reserve

 

First Reserve Fund XI, L.P.

c/o First Reserve Corporation

One Lafayette Place

FR XI Onshore AIV L.P.

Greenwich, CT 06830

Attn: Alan G. Schwartz

 

KERN

 

KERN Cobalt Co-Invest Partners AP LP

100 Doll Block

116-8th Avenue

Calagary, Alberta, Canada T26 0K4

Attn: Jeff van Steenbergen

 

Management

 

Joseph H. Bryant

c/o Cobalt International Energy, L.P.

Two Post Oak Central

1980 Post Oak Blvd., Suite 1200

Houston, TX 77056

Samuel H. Gillespie, III

James W. Farnsworth

James H. Painter

Van P. Whitfield

Richard A. Smith

John P. Wilkirson

Rodney L. Gray

 

A-1

--------------------------------------------------------------------------------
